

Exhibit 10.1
SETTLEMENT AGREEMENT
This SETTLEMENT AGREEMENT (this “Agreement”) is entered into as of the 9th day
of June, 2017 (the “Effective Date”), by and among Toshiba Corporation, a
Japanese corporation (“Toshiba”), and Georgia Power Company, a Georgia
corporation (“Georgia Power”), Oglethorpe Power Corporation (An Electric
Membership Corporation), an electric membership corporation formed under the
Laws of the State of Georgia (“OPC”), Municipal Electric Authority of Georgia, a
public body corporation and politic and an instrumentality of the State of
Georgia (“MEAG”), and The City of Dalton, Georgia, an incorporated municipality
in the State of Georgia acting by and through its Board of Water, Light and
Sinking Fund Commissioners (“Dalton”). Each of Toshiba, Georgia Power, OPC, MEAG
and Dalton may be referred to herein as a “Party” and collectively as the
“Parties”.
WHEREAS, the Owners (as defined in the EPC Agreement (as defined below)) and
Westinghouse (as defined below) are parties to the EPC Agreement;
WHEREAS, Toshiba has guaranteed certain obligations of Westinghouse under the
EPC Agreement pursuant to the terms of the Toshiba Guaranty (as defined below);
WHEREAS, the Owners contend that they have been damaged by Westinghouse’s
failure to perform its obligations under the EPC Agreement, and Westinghouse
disputes the Owners’ contentions;
WHEREAS, Westinghouse has filed for protection under chapter 11 of the
Bankruptcy Code (as defined below);
WHEREAS, the Owners contend that as a result of, among other things,
Westinghouse’s chapter 11 filing and Westinghouse’s alleged failure to perform
its obligations under the EPC Agreement, Toshiba’s obligations under the Toshiba
Guaranty are due;
WHEREAS, Toshiba and the Owners have been engaged in discussions about Toshiba’s
aforementioned guaranty obligations; and
WHEREAS, Toshiba and the Owners desire, through this Agreement, to resolve and
set forth the amount and manner of payments to be made by Toshiba (directly or,
as contemplated by Article III, indirectly) to Beneficiary (as defined below) in
respect of Toshiba’s guaranty obligations and to set forth agreements with
respect to certain other related matters.
NOW, THEREFORE, in consideration of the recitals, the mutual promises in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement, intending to be
legally bound, hereby agree as follows:




--------------------------------------------------------------------------------




ARTICLE I
DEFINED TERMS
Section 1.1    Defined Terms. For purposes of this Agreement, the following
terms shall have the meanings hereby ascribed to them, except where the context
clearly indicates a different meaning is intended.
“Affiliate” means, with respect to any Party, any other Person that (a) owns or
controls, directly or indirectly, the Party, (b) is owned or controlled by the
Party, or (c) is under common control with the Party, where “control” means the
power to unilaterally direct the management or policies of, or unilaterally
prevent any actions by, the Person, whether through the ownership of voting
securities, by contract, or otherwise; provided, however, that in no event shall
an Owner (or any of its subsidiaries) be deemed to be an Affiliate of another
Owner (or any of its subsidiaries).
“Agreed Amount” means $3,680,000,000.
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
“Bankruptcy Case” means Case No. 17-10751-MEW filed in the Bankruptcy Court, or
any case that now is or in the future becomes jointly administered with such
case.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended and
codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in
effect on the date hereof.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.
“Beneficiary” means Georgia Power, acting for itself and as agent for the other
Owners, as set forth in the Toshiba Guaranty.
“CB&I Stone & Webster” means CB&I Stone & Webster, Inc., a Louisiana
corporation, formerly named Stone & Webster, Inc. and subsequently named WECTEC
Global Project Services Inc.
“Covenant Release Date” means the earlier to occur of the date on which
(a) Toshiba properly delivers a Payment Obligation Suspension Notice to
Beneficiary in accordance with Section 2.4 and (b) Toshiba is rated by Standard
& Poor’s or Moody’s Investor Service at or above the Minimum Rating.
“Dalton” has the meaning set forth in the first paragraph of this Agreement.
“Distribution Order” means an order, in the form of Exhibit D, entered in the
Bankruptcy Case by the Bankruptcy Court, with only such changes thereto as are
acceptable to each of the Parties in their respective sole discretion.
“Draw Demands” has the meaning set forth in Section 3.1.


2

--------------------------------------------------------------------------------




“Draw Instruction Notice” has the meaning set forth in Section 3.1.
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
“EPC Agreement” means that certain Engineering, Procurement and Construction
Agreement entered into as of April 8, 2008, by and among Georgia Power, acting
for itself and as agent for OPC, MEAG and Dalton, and a consortium consisting of
Westinghouse and Stone & Webster, as amended by (a) Amendment No. 1 to
Engineering, Procurement and Construction Agreement entered into as of December
11, 2009, by and among Georgia Power, acting for itself and as agent for OPC,
MEAG and Dalton, and a consortium consisting of Westinghouse and Stone &
Webster, (b) Amendment No. 2 to Engineering, Procurement and Construction
Agreement entered into as of January 15, 2010, by and among Georgia Power,
acting for itself and as agent for OPC, MEAG and Dalton, and a consortium
consisting of Westinghouse and Stone & Webster, (c) Amendment No. 3 to
Engineering, Procurement and Construction Agreement entered into as of February
22, 2010, by and among Georgia Power, acting for itself and as agent for OPC,
MEAG and Dalton, and a consortium consisting of Westinghouse and Stone &
Webster, (d) Amendment No. 4 to Engineering, Procurement and Construction
Agreement entered into as of May 2, 2011, by and among Georgia Power, acting for
itself and as agent for OPC, MEAG and Dalton, and a consortium consisting of
Westinghouse and Stone & Webster, (e) Amendment No. 5 to Engineering,
Procurement and Construction Agreement entered into as of February 7, 2012, by
and among Georgia Power, acting for itself and as agent for OPC, MEAG and
Dalton, and a consortium consisting of Westinghouse and Stone & Webster,
(f) Amendment No. 6 to Engineering, Procurement and Construction Agreement
entered into as of January 23, 2014, by and among Georgia Power, acting for
itself and as agent for OPC, MEAG and Dalton, and a consortium consisting of
Westinghouse and Stone & Webster, (g) Amendment No. 7 to Engineering,
Procurement and Construction Agreement entered into as of December 31, 2015, by
and among Georgia Power, acting for itself and as agent for OPC, MEAG, Dalton,
MEAG Power SPVJ, MEAG Power SPVM, and MEAG Power SPVP, and a consortium
consisting of Westinghouse and CB&I Stone & Webster, and (h) Amendment No. 8 to
Engineering, Procurement and Construction Agreement entered into as of April 20,
2016, by and among Georgia Power, acting for itself and as agent for OPC, MEAG,
Dalton, MEAG Power SPVJ, MEAG Power SPVM and MEAG Power SPVP, and a consortium
consisting of Westinghouse and WECTEC, in each case as amended from time to
time.
“Excluded Affiliates” means the WEC Debtors and any other Affiliates of Toshiba
that, taken as a whole, are not material to the consolidated financial position,
results of operations, cash flows, or the ability to conduct business in the
ordinary course, of Toshiba and its Affiliates (other than the WEC Debtors),
taken as a whole.
“External Payments” means the payments received by Beneficiary described in
Section 3.1, and Section 3.2, other than any of such payments that are rescinded
or returned, in whole or in part, as contemplated by Section 2.5.
“Final Completion” means when:


3

--------------------------------------------------------------------------------




(a)    all systems, structures and components needed for the commencement of
Start-Up Tests for both Units are operational in accordance with the terms of
the AP1000 Facility Information;
(b)    the U.S. Nuclear Regulatory Commission has made the findings required by
10 CFR 52.103(g) authorizing operation of each Unit;
(c)    each Unit has produced a Net Unit Electrical Output acceptable to the
Owners;
(d)    each Unit has satisfied the Moisture Carryover Guarantee acceptable to
the Owners; and
(e)    all AP1000 intellectual property and all warranties and documentation
required to be delivered to the Owners and all related equipment and components
required to be made a part of the Facility have been delivered to the Owners.
“Forbearance Date” means June 30, 2020.
“Financial Institutions” has the meaning set forth in clause (s) of the
definition of “Standard Permitted Lien.”
“Forbearance Termination Event” means the occurrence of any of the following:
(a)    any payment contemplated in Section 2.2 has not been received by
Beneficiary on or by the payment date therefor set forth on Schedule 2.2;
(b)    a Toshiba Insolvency Proceeding;
(c)    Toshiba has failed to perform, or has violated or breached, in any
material respect, any covenant or obligation of Toshiba in Section 5.1;
(d)    Toshiba has failed to perform, or has violated or breached, in any
material respect, any other covenant or obligation of Toshiba in this Agreement,
or any representation or warranty of Toshiba in this Agreement was inaccurate in
material respect when made, and such failure, violation, breach or inaccuracy
has not been cured by Toshiba within thirty (30) days of Beneficiary delivering
to Toshiba a notice of such failure, violation, breach or inaccuracy (it being
understood and agreed that there shall be no such cure period or cure
opportunity for the items described in clauses (a), (b), (c), (e) and (f) of
this definition of Forbearance Termination Event);
(e)    counsel for each of the Parties has failed to deliver reasonably
acceptable legal opinions regarding the authorization, execution, and delivery
of this Agreement by such Party and the enforceability of this Agreement against
such Party on or before June 14, 2017; or
(f)    the Distribution Order has not been entered by the Bankruptcy Court in
the Bankruptcy Case on or before June 26, 2017, or, following the entry thereof,
the


4

--------------------------------------------------------------------------------




Distribution Order has been reversed, withdrawn, reconsidered, vacated or
otherwise amended in any manner not acceptable to any Owner in its sole
discretion, or Toshiba or any Person bound thereby or subject thereto has
breached or otherwise not complied with, in any material respect, any provision
of the Distribution Order.
“Georgia Power” has the meaning set forth in the first paragraph of this
Agreement.
“Governmental Unit” shall have the meaning set forth in section 101(27) of the
Bankruptcy Code, including the U.S. Department of Energy and the Public Service
Commission of the State of Georgia.
“Guaranteed Obligations” has the meaning set forth in the Toshiba Guaranty.
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued, or promulgated by any Governmental Unit.
“Letters of Credit” means the letters of credit described on Exhibit A to this
Agreement, as such letters of credit may be renewed or replaced in a manner that
is acceptable to the Owners in their sole discretion.
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).
“MEAG” has the meaning set forth in the first paragraph of this Agreement.
“MEAG Power SPVJ” means MEAG Power SPVJ, LLC, a Georgia limited liability
company.
“MEAG Power SPVM” means MEAG Power SPVM, LLC, a Georgia limited liability
company.
“MEAG Power SPVP” means MEAG Power SPVP, LLC, a Georgia limited liability
company.
“Minimum Rating” means an issuer rating of BB+ by Standard & Poor’s or a rating
of Ba1 by Moody’s Investor Service.
“NDA” means that certain Nondisclosure Agreement dated as of May 10, 2017 by and
among Toshiba and the Owners.
“OPC” has the meaning set forth in the first paragraph of this Agreement.
“Owner Released Parties” has the meaning set forth in Section 6.7(b).
“Owner Releasing Parties” has the meaning set forth in Section 6.7(a).
“Party” has the meaning set forth in the first paragraph of this Agreement.


5

--------------------------------------------------------------------------------




“Payment Obligation Suspension Notice” has the meaning set forth in Section 2.4.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.
“Pro Rata Share” means, for each Owner, the percentage set forth next to such
Owner’s name on Schedule 1.1(a) hereto.
“Promissory Note Substitution Notice” has the meaning set forth in Section 4.1.
“Released Parties” has the meaning set forth in Section 6.7(b).
“Releasing Parties” has the meaning set forth in Section 6.7(b).
“SCANA” means collectively South Carolina Electric & Gas Company, SCANA
Corporation and any other owner or operator of the facility commonly referred to
as Units 2 and 3 of the Virgil C. Summer Nuclear Station near Columbia, South
Carolina.
“Standard Permitted Lien” means any of the following:
(a)    Liens for taxes not yet delinquent or Liens for taxes being contested in
good faith and by appropriate proceedings for which adequate reserves in
accordance with generally accepted accounting principles have been established;
(b)    Liens in respect of property or assets imposed by Law that were incurred
in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of Toshiba or any of its
Affiliates and do not secure any indebtedness;
(c)    any modification, renewal or extension of any Lien in existence as of the
date hereof, any Lien granted as a replacement or substitute therefor and any
Lien granted to secure any refinancing of obligations secured by the foregoing;
provided that any such refinancing, refunding, modification, renewal, extension,
replacement or substitute Lien (i) does not secure any indebtedness other than
the indebtedness secured on date hereof and permitted refinancings, refundings,
renewals, exchanges or extensions thereof, and (ii) does not encumber any
property other than the property subject thereto on the Effective Date other
than (x) after-acquired property covered by the original grant and (y)
improvements thereon, accessions thereto or proceeds from the disposition of
such property;
(d)    Liens incurred or deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance and other types of
social security, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the


6

--------------------------------------------------------------------------------




payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;
(e)    Liens arising out of judgments, attachments or awards of not more than
$200 million in the aggregate and not resulting in a Forbearance Termination
Event;
(f)    leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of Toshiba or any of
its Affiliates and any interest or title of a lessor under any lease;
(g)    easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not secure indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, a substantial and prolonged interruption or
disruption of the business activities of Toshiba or any of its Affiliates;
(h)    Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease), provided that such
Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);
and Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Toshiba or its
Affiliates in the ordinary course of business;
(i)    Liens securing indebtedness in respect of purchase money obligations and
capital lease obligations (and refinancings thereof); provided that any such
Liens attach only to the property being financed pursuant to, or subject to a
sale and leaseback transaction relating to, such indebtedness and do not
encumber any other property of Toshiba or any of its Affiliates (other than
improvements on and accessions to the property being financed);
(j)    bankers’ Liens, rights of setoff and other Liens existing solely with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by Toshiba or its Affiliates, in each case granted in the ordinary
course of business or arising by operation of Law in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management, credit card, overdraft and operating account
arrangements, including those involving pooled accounts and netting
arrangements;
(k)    Liens on property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with Toshiba or its Affiliates
to the extent such acquisition, merger or consolidation is permitted hereunder
(and such Liens are not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition other than (x) after-acquired property covered by the
original grant and (y) improvements thereon, accessions thereto or proceeds from
the disposition of such property;
(l)    Licenses or sublicenses of intellectual property granted by Toshiba or
its Affiliates and not interfering in any material respect with the ordinary
conduct of business of Toshiba or its Affiliates;


7

--------------------------------------------------------------------------------




(m)    Liens attached to cash earnest money deposits made by Toshiba or its
Affiliates in connection with any letter of intent or purchase agreement entered
into by Toshiba or its Affiliates;
(n)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto to the extent indebtedness in
connection with such financing of the payment of insurance premiums;
(o)    Liens in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods;
(p)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;
(q)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord,
(ii) contractual Liens of suppliers (including sellers of goods) to the extent
limited to property or assets relating to such contract, (iii) contractual or
statutory Liens of governmental or other customers to the extent limited to the
property or assets relating to such contract, and (iv) Liens in favor of
governmental bodies to secure advance or progress payments pursuant to any
contract or statute;
(r)    any (i) customary restriction on the transfer of licensed intellectual
property rights and (ii) customary provision in any agreement that restricts the
assignment of such agreement or any intellectual property rights thereunder;
(s)    Liens on cash, securities or other property in deposit or securities
accounts in connection with the redemption, defeasance, repurchase or other
discharge of debt issued by Toshiba or its Affiliates in favor of financial
institutions, lenders, note holders, sureties and/or letter of credit issuers
(and including any agents or trustees for any of the foregoing) that are not
affiliated with, or Affiliates of, Toshiba (collectively "Financial
Institutions"), in each case, in connection with debt financing arrangements or
other financial accommodations provided to Toshiba or any of its Affiliates; and
(t)    rights of consignors of goods.
“Stone & Webster” means Stone & Webster, Inc., a Louisiana corporation,
subsequently named CB&I Stone & Webster, Inc., and then subsequently named
WECTEC Global Project Services Inc.
“Survival Action” has the meaning set forth in Section 8.3(a).
“Toshiba” has the meaning set forth in the first paragraph of this Agreement.
“Toshiba Financial Information” means such financial information relating to
Toshiba as reasonably requested from time to time by Beneficiary or any Owner of
the type and in the form provided by Toshiba to (a) any financial institutions,
lenders, noteholders, sureties, and/or letter


8

--------------------------------------------------------------------------------




of credit issuers (and including any agents or trustees for any of the
foregoing), in each case in connection with debt financing arrangements or other
financial accommodations, or (b) Standard & Poor’s or Moody’s Investor Service.
“Toshiba Guaranty” means that certain Toshiba Corporation Guaranty dated and
effective as of April 8, 2008, and made and entered into by Toshiba in favor of
Georgia Power, acting for itself and as agent for OPC, MEAG and Dalton, as
amended from time to time.
“Toshiba Insolvency Proceeding” means the occurrence of any of the following:
(a)    (i) Toshiba or any of its Affiliates (other than the Excluded Affiliates)
shall (A) admit in writing or demonstrate its inability to pay its debts
generally as they become due, (B) make an assignment for the benefit of its
creditors, (C) file a petition or application, or an answer, or otherwise
commence a proceeding (including a bankruptcy proceeding (hasan tetsuzuki),
civil rehabilitation proceeding (minji saisei tetsuzuki), corporate
reorganization (kaisha kosei tetsuzuki) or special liquidation (tokubetsu seisan
tetsuzuki) under Japanese Laws) under any applicable Law of any country or any
political subdivision thereof or of any other Governmental Authority, seeking
rehabilitation, reorganization, liquidation or arrangement or similar relief or
otherwise to take advantage of any bankruptcy, insolvency or other similar Law,
or for the appointment of a receiver, trustee, liquidator, custodian,
sequestrator, conservator or other similar agent of Toshiba or any of its
Affiliates (other than the Excluded Affiliates) of the whole or any material
part of the property or assets of Toshiba or such Affiliate (other than the
Excluded Affiliates), or (D) become subject to any kind of out-of-court
procedures for rehabilitation, reorganization, liquidation or arrangement or
similar relief (other than any restructure of debt financing arrangements
existing on the Effective Date in a manner that has no material adverse effect
on Beneficiary or on any Owner or on the ability of Toshiba to perform its
obligations under this Agreement and the Toshiba Promissory Note); (ii) there is
commenced against Toshiba or any of its Affiliates (other than the Excluded
Affiliates) any proceeding for any of the relief described in clause (i)(C) or
clause (i)(D) above and such proceeding shall remain undismissed for a sixty
(60) day period; (iii) there is filed against Toshiba or any of its Affiliates
(other than the Excluded Affiliates) any petition for commencement of proceeding
for any of the relief described in clause (i)(C) or (i)(D) above and such
petition for commencement of proceeding or proceeding shall remain undismissed
for a sixty (60) day period; or (iv) Toshiba or any of its Affiliates (other
than the Excluded Affiliates), by any act in any such proceeding, indicates its
consent to or approval of or acquiescence in such relief;
(b)     (i) a court of competent jurisdiction shall enter an order, judgment or
decree appointing a receiver, trustee, (special) liquidator, custodian,
sequestrator, conservator or other similar agent of Toshiba or any of its
Affiliates (other than the Excluded Affiliates) for the whole or any substantial
part of its property or assets, or (ii) under the provisions of any Law for the
relief or aid of debtors, a court of competent jurisdiction shall assume custody
or control of Toshiba or any of its Affiliates (other than the Excluded
Affiliates) or of the whole or any substantial part of its property or assets;
or


9

--------------------------------------------------------------------------------




(c)    Toshiba or any of its Affiliates (other than the Excluded Affiliates)
shall file a certificate or other instrument of liquidation or dissolution or
shall be liquidated, dissolved or wound-up or shall commence any action or
proceeding for liquidation, dissolution, or winding-up, or shall take any
corporate action in furtherance thereof; or Toshiba or any of its Affiliates
(other than the Excluded Affiliates) shall have commenced against it any action
or proceeding for liquidation, dissolution, or winding-up or shall have filed
any petition for commencement of any action or proceeding for liquidation,
dissolution, or winding-up.
“Toshiba Obligation Amount” means the Agreed Amount (a) minus any amounts paid
to, and received by, Beneficiary under Section 2.2 or Section 2.3, (b) minus any
External Payments properly paid to, and received by, Beneficiary, and (c) plus
any amounts paid or returned by Beneficiary as contemplated by Section 2.5.
“Toshiba Promissory Note” has the meaning set forth in Section 4.1.
“Toshiba Released Parties” has the meaning set forth in Section 6.7(a).
“Toshiba Releasing Parties” has the meaning set forth in Section 6.7(b).
“Vogtle Cost Statement” has the meaning set forth in Section 6.5.
“Vogtle Costs” means the sum of all costs and expenses, as reflected in filings
by one or more of the Owners (and any of their predecessors, successors and
assigns) with Governmental Units, paid, accrued, or incurred by the Owners (and
any of their predecessors, successors and assigns) before or after the date of
this Agreement for engineering, procurement and construction costs, and for any
other items that would have constituted Work if such items had been performed
under the EPC Agreement, with respect to the Vogtle Facility through the date
the Vogtle Facility achieves Final Completion.
“Vogtle Facility” means the two-unit, nuclear-fueled electricity generation
facility that is defined as the “Facility” in the EPC Agreement and that is to
be located at the Vogtle Electric Generating Plant in Waynesboro, Georgia.
“WEC Debtors” means, collectively, Westinghouse and any of the other entities
listed on Schedule 1.1(b).
“WECTEC” means WECTEC Global Project Services Inc., a Louisiana corporation
formerly named CB&I Stone & Webster, Inc., and, prior thereto, named Stone &
Webster, Inc.
“Westinghouse” means Westinghouse Electric Company LLC, a Delaware limited
liability company.
Section 1.2    Other Defined Terms. Unless otherwise defined or specified in
this Agreement, capitalized terms shall have the meanings ascribed to them in
the EPC Agreement.


10

--------------------------------------------------------------------------------




ARTICLE II
SETTLEMENT AMOUNT AND TOSHIBA PAYMENTS
Section 2.1    Establishment of Amount of Toshiba Obligation Under the Toshiba
Guaranty. The Parties agree that, notwithstanding (a) any term of or condition
in the Toshiba Guaranty, the EPC Agreement, or any other agreement, (b) the
performance, termination, breach, amendment, modification, assignment,
rejection, assumption, unenforceability, or invalidity of the Toshiba Guaranty,
the EPC Agreement, or any other agreement, or (c) the cessation or continuation
of work on the Vogtle Facility or the completion or abandonment of the Vogtle
Facility, the amount of Toshiba’s payment obligations under the Toshiba Guaranty
is fully accrued and irrevocably deemed and agreed to be an amount equal to the
Agreed Amount. In no event will Toshiba claim or assert that Toshiba’s payment
obligations under the Toshiba Guaranty are for an amount less than the Agreed
Amount, and each Owner agrees that in no event will it claim or assert Toshiba’s
payment obligations under the Toshiba Guaranty or the EPC Agreement are for an
amount in excess of the Agreed Amount.
Section 2.2    Toshiba Payment Obligations. Notwithstanding (a) any term of or
condition in the Toshiba Guaranty, the EPC Agreement, or any other agreement,
(b) the performance, termination, breach, amendment, modification, assignment,
rejection, assumption, unenforceability or invalidity of the Toshiba Guaranty,
the EPC Agreement, or any other Agreement, or (c) the cessation or continuation
of work on the Vogtle Facility or the completion or abandonment of the Vogtle
Facility, except to the extent paid by application of an External Payment
pursuant to Article III, Toshiba shall pay the Agreed Amount to Beneficiary for
the benefit of Georgia Power, OPC, MEAG, and Dalton. Except to the extent paid
by application of an External Payment pursuant to Article III, Toshiba shall
make such payment to Beneficiary in the monthly payment amounts and on the
payment dates set forth on Schedule 2.2. Toshiba shall make each such payment in
United States dollars by wire transfer of immediately available funds to an
account as may be designated from time to time by Beneficiary, provided that
such designation shall have been delivered to Toshiba at least thirty (30) days
prior to the applicable payment date.
Section 2.3    Optional Prepayments. Toshiba, without premium or penalty, may
prepay any of the monthly payment amounts set forth on Schedule 2.2. Beneficiary
will apply such prepayments pro rata (based on the respective unpaid amounts set
forth on Schedule 2.2) against all remaining monthly payment amounts set forth
on Schedule 2.2 that are not past due.
Section 2.4    Suspension of Payment Obligations Based on Letters of Credit.
Notwithstanding anything to the contrary in Section 2.2, if the aggregate amount
of Toshiba’s remaining payment obligations under Section 2.2 (determined
disregarding any External Payments that have not already been applied pursuant
to Article III against monthly payment amounts set forth on Schedule 2.2) is
less than the remaining amount then available to be drawn under the Letters of
Credit by Beneficiary prior to expiration of any of the Letters of Credit (after
taking into account any required notice and cure periods, Draw Instruction
Notices and any outstanding demands for payment under the Letters of Credit)
without restriction, Toshiba may deliver a written notice (a “Payment Obligation
Suspension Notice”) to the Owners stating that the aggregate amount of Toshiba’s
remaining payment obligations under Section 2.2 (determined disregarding any
External Payments that have not already been applied pursuant to Article III


11

--------------------------------------------------------------------------------




against monthly payment amounts set forth on Schedule 2.2) is, and on the
suspension date specified by Toshiba in the Payment Obligation Suspension Notice
will be, less than the remaining amount then available to be drawn under the
Letters of Credit by Beneficiary prior to expiration of any of the Letters of
Credit (after taking into account any required notice and cure periods, Draw
Instruction Notices and any outstanding demands for payment under the Letters of
Credit) without restriction (provided, however, that Toshiba may not deliver a
Payment Obligation Suspension Notice at any time (a) in which there exists a
Forbearance Termination Event (disregarding, for the purpose of this Section
2.4, the cure period and cure opportunity provisions of clause (d) of the
definition of Forbearance Termination Event), (b) Beneficiary or the Owners are
not permitted to make demand for such payment under Section 17.4(b) of the EPC
Agreement or under the Letters of Credit or (c) with a specified suspension date
in the sixty (60) day period before the expiration date of any of the Letters of
Credit or at any time thereafter). Following delivery of the Payment Obligation
Suspension Notice to the Owners, upon the suspension date specified by Toshiba
in the Payment Obligation Suspension Notice, which date shall be at least forty
five (45) days after the date of such delivery, Toshiba’s direct payment
obligations under Section 2.2 (but not under Section 2.5) will be suspended and
Beneficiary shall be permitted to demand payments under the Letters of Credit in
an aggregate amount equal to the amount of the Toshiba payment obligations that
were so suspended; provided, however, that if Beneficiary makes any such demand
for payment under the Letters of Credit and, for any reason, such payment is not
received by Beneficiary within five (5) business days in the United States of
America of the making of such demand, the suspension of Toshiba’s direct payment
obligations under Section 2.2 shall be lifted, Toshiba’s payment obligations
shall be reinstated effective as of the time of the original suspension (and any
Covenant Release Date contemplated by clause (a) of the definition of “Covenant
Release Date” shall be deemed voided and not to have occurred), and Toshiba
shall make all payments as and when contemplated by Section 2.2. Beneficiary, in
connection with making a demand, as contemplated by this Section 2.4, for
payment under the Letters of Credit, shall provide Toshiba with a copy of such
demand substantially contemporaneously with delivery of such demand to the
applicable issuer.
Section 2.5    Reinstatement for Rescinded or Returned Payments. If, at any
time, any payment or distribution or portion thereof contemplated by this
Agreement (including any External Payments and any payments under this Article
II) or by the Toshiba Promissory Note is rescinded or otherwise returned by
Beneficiary or any other Person, whether upon or in connection with a Toshiba
Insolvency Proceeding or the insolvency, bankruptcy, or reorganization of
Toshiba, or otherwise, the original payment obligation of Toshiba under this
Agreement shall be reinstated as of the date of such rescission or return and,
to the extent such rescission or return relates to any payments as to which the
payment dates therefor were prior to the date of such rescission or return,
Toshiba shall make a payment to Beneficiary in the aggregate amount of such
payments that were due on such payment dates within ten (10) Japanese business
days following the delivery by Beneficiary to Toshiba of a written notice of
such rescission or other return, accompanied by reasonable supporting
documentation of such rescission or return.


12

--------------------------------------------------------------------------------




ARTICLE III
EXTERNAL PAYMENTS
Section 3.1    Payment through Draw on Letters of Credit. Notwithstanding
anything to the contrary in Section 2.2, Toshiba may deliver up to two written
notices (each, a “Draw Instruction Notice”) to Beneficiary directing Beneficiary
to seek payment, in the aggregate, of all or a portion of up to two of the
monthly payment amounts set forth on Schedule 2.2 (other than the monthly
payment amount with the October 1, 2017 payment date and other than any monthly
payment amount with a payment date occurring on or after the date of issuance of
the Toshiba Promissory Note) by having the Owners make demands for payment
(“Draw Demands”) under the Letters of Credit after all applicable notices have
been delivered to Westinghouse and all notice, grace or cure periods have ended
permitting the Owners to draw under such Letters of Credit; provided, however,
that (a) the aggregate amount of the Draw Demands so directed by Toshiba in the
Draw Instruction Notices shall not exceed $220,000,000, (b) the amount of any
Draw Demand so directed by Toshiba in a Draw Instruction Notice shall not exceed
the remaining amount then available to be drawn under the Letters of Credit by
the Owners prior to expiration of any of the Letters of Credit (after taking
into account any required notice and cure periods, other Draw Instruction
Notices and any other demands for payment under the Letters of Credit) without
restriction, (c) Toshiba may not deliver the Draw Instruction Notice at any time
(i) in which there exists a Forbearance Termination Event (disregarding, for the
purpose of this Section 3.1, the cure period and cure opportunity provisions of
clause (d) of the definition of Forbearance Termination Event), (ii) the Owners
are not permitted to make demand for such payment under Section 17.4(b) of the
EPC Agreement or under the Letters of Credit or (iii) in the sixty (60) day
period before the expiration date of any of the Letters of Credit or at any time
thereafter; and (d) any Draw Instruction Notice must be delivered to Beneficiary
at least forty five (45) days prior to the earliest payment date to which it
applies. Toshiba shall specify in the Draw Instruction Notice (a) the amounts to
be demanded in the Draw Demands and (b) instructions as to which monthly payment
amounts (not to exceed, in the aggregate for all Draw Instruction Notices, two
of the monthly payment amounts) shall be reduced by Beneficiary by application
of the proceeds of the Draw Demands. If the Draw Instruction Notice is delivered
by Toshiba to Beneficiary in accordance with the terms hereof, then no later
than seven (7) days after all applicable notices have been delivered to
Westinghouse and all notice, grace or cure periods have ended permitting the
Owners to draw under the Letters of Credit, Beneficiary will present to the
issuer(s) of the Letters of Credit a Draw Demand under the Letters of Credit in
the amounts set forth in the Draw Instruction Notice. If Beneficiary receives
the proceeds of the Draw Demand from the issuer(s) of the Letters of Credit
within ten (10) business days in the United States of America of the Owners’
presentation of the Draw Demand, Beneficiary will apply such proceeds to reduce
monthly payment amounts as specified in the Draw Instruction Notice. If
Beneficiary does not receive the proceeds of the Draw Demand from the issuer(s)
of the Letters of Credit within ten (10) business days in the United States of
America of the Owners’ presentation of the Draw Demand, (a) Toshiba shall be
obligated to pay to Beneficiary as and when contemplated by Section 2.2 the
monthly payment amounts that were to be reduced by Beneficiary by application of
the proceeds of such Draw Demand and (b) Beneficiary will apply such proceeds of
the Draw Demand, if and when received from the issuer(s) of the Letters of
Credit, to reduce monthly payment amounts on Schedule 2.2 in inverse order of
their specified payment dates (i.e., starting with payment dates that are the
farthest in the future).


13

--------------------------------------------------------------------------------




Section 3.2    Westinghouse Proceeds.
(a)    Beneficiary will apply the first $1,000,000,000 of all cash distributions
received by it (i) pursuant to the Distribution Order or as contemplated by
Section 5.6, or (ii) in respect of claims of the Owners for a breach by
Westinghouse of the EPC Agreement (including any rejection thereof under section
365 of the Bankruptcy Code), including any distributions from Westinghouse in
exchange for, on account of, or in connection with such claims, against the
monthly payment obligations of Toshiba under Section 2.2. Beneficiary will apply
such cash distributions received by it to the monthly payment amounts on
Schedule 2.2 in inverse order of their specified payment dates (i.e., starting
with payment dates that are the farthest in the future).
(b)    Beneficiary will apply all cash distributions in excess of $1,000,000,000
received by it (i) pursuant to the Distribution Order or as contemplated by
Section 5.6, or (ii) in respect of claims of the Owners for a breach by
Westinghouse of the EPC Agreement (including any rejection thereof under section
365 of the Bankruptcy Code), including any distributions from Westinghouse in
exchange for, on account of, or in connection with such claims, against the
monthly payment obligations of Toshiba under Section 2.2 Beneficiary will apply
such distributions pro rata (based on the respective unpaid amounts set forth on
Schedule 2.2) (a) first against all remaining monthly payment amounts set forth
on Schedule 2.2 that have payment dates on or after March 1, 2019 and that are
not past due, (b) second against all remaining monthly payment amounts set forth
on Schedule 2.2 that have payment dates before March 1, 2019 and that are not
past due and (c) third, if there are monthly payment amounts that are past due,
against any such payment amounts.
(c)    For the avoidance of doubt, no non-cash distribution received by
Beneficiary or any Owner shall be applied to reduce the monthly payment
obligations of Toshiba under Section 2.2, unless and until such distribution is
reduced to cash. In the event that, as of the time (i) Toshiba is entitled to
exercise subrogation rights as contemplated by Section 9.3 and (ii) the proviso
in Section 9.3 is no longer applicable, any Owner continues to own or have any
interest in any non-cash distributions received by such Owner in exchange for,
on account of, or in connection with any claims of such Owner for a breach by
Westinghouse of the EPC Agreement (including any rejection thereof under section
365 of the Bankruptcy Code), Toshiba shall have the right, at any time
thereafter, to demand in writing that such Owner, if and when any such non-cash
distribution or interest therein is thereafter reduced to cash, transfer to
Toshiba such cash. Following its receipt of such written demand such Owner shall
so transfer to Toshiba any such cash received by it on account of such non-cash
distribution or interest therein that has not, pursuant to this Agreement, been
applied to monthly payment amounts on Schedule 2.2, but only to the extent the
aggregate amount of all cash transferred to Toshiba pursuant to this Section
3.2(c) does not exceed such Owner’s Pro Rata Share of the Agreed Amount. Any
such transfer of cash to Toshiba will be accompanied by a reasonably detailed
accounting of (a) the non-cash distributions received by such Owner in exchange
for, on account of, or in connection with any claims of such Owner for a breach
by Westinghouse of the EPC Agreement (including any rejection thereof under
section 365 of the Bankruptcy Code) and (b) any cash received in respect
thereof.


14

--------------------------------------------------------------------------------




ARTICLE IV
SUBSTITUTION OF PROMISSORY NOTE
Section 4.1    Substitution of Toshiba Promissory Note. At any time when Toshiba
is rated by Standard & Poor’s or Moody’s Investor Service at or above the
Minimum Rating, and upon consent of each Owner in its sole discretion,
Beneficiary may deliver to Toshiba a notice (a “Promissory Note Substitution
Notice”) directing Toshiba to issue and deliver to Beneficiary a promissory note
(the “Toshiba Promissory Note”), in substantially the form of Exhibit B, with
(A) a principal amount equal to the Toshiba Obligation Amount and (B) a maturity
date on the ten year anniversary of the issuance date. Upon Beneficiary’s
receipt of the Toshiba Promissory Note, Toshiba’s obligation under the Toshiba
Promissory Note shall be deemed to replace Toshiba’s payment obligations under
Section 2.2 (but not under Section 2.5). Contemporaneously with or promptly
following Beneficiary’s receipt of the Toshiba Promissory Note, the Owners will
surrender the Letters of Credit to Toshiba or the issuer of such Letter of
Credit.
ARTICLE V
COVENANTS OF TOSHIBA
Section 5.1    Restrictive Covenants. At all times prior to the Covenant Release
Date (and thereafter if the Covenant Release Date is voided pursuant to ‎Section
2.4), Toshiba shall not, and shall cause each of its Affiliates (other than (i)
the WEC Debtors and (ii) Affiliates of Toshiba that have their common equity
securities listed on the New York Stock Exchange, The NASDAQ Stock Market, the
Japan Stock Exchange, the London Stock Exchange, the Shanghai Stock Exchange,
the Hong Kong Stock Exchange, Euronext or any other stock exchange acceptable to
the Owners) not to, (a) create, incur, assume or suffer to exist any Lien upon
or with respect to any assets of Toshiba or any of its Affiliates (other than
(i) the WEC Debtors and (ii) Affiliates that have their common equity securities
listed on the New York Stock Exchange, The NASDAQ Stock Market, the Japan Stock
Exchange, the London Stock Exchange, the Shanghai Stock Exchange, the Hong Kong
Stock Exchange, Euronext or any other stock exchange acceptable to the Owners),
whether now owned or hereafter acquired, or (b) take any other action (including
in connection with any merger, spin or consolidation, deconsolidation or
amalgamation) that, in each case, would have the effect of subordinating the
claims of Beneficiary under the Toshiba Guaranty or the claims of Beneficiary or
any Owner under this Agreement to any other claims. The foregoing provisions of
this ‎Section 5.1 shall not apply to:
(i)    the transactions described in the press release issued by Toshiba on
April 24, 2017, a copy of which is attached as Schedule 5.1(b), as well as the
other ancillary transactions described in Schedule 5.1(b);
(ii)    Liens in favor of Financial Institutions, in each case, in connection
with debt financing arrangements or other financial accommodations provided to
Toshiba or any of its Affiliates;
(iii)    any Standard Permitted Lien arising in the ordinary course of business
of Toshiba and its Affiliates; and


15

--------------------------------------------------------------------------------




(iv)    guaranties by Toshiba for existing and new ordinary course projects of
Toshiba or its Affiliates so long as such guaranties are subordinate to or pari
passu with Toshiba’s obligations under the Toshiba Guaranty and under this
Agreement.
Section 5.2    SCANA. Toshiba will negotiate in good faith with the Owners
regarding, and to minimize any adverse effects on the Owners or the
construction, maintenance or operation of the Vogtle Facility (whether such
facility is completed under the EPC Agreement or otherwise) of, any agreements
or arrangements Toshiba or any of its Affiliates may enter into or contemplate
entering into with SCANA or any successors or assigns thereof; provided,
however, that in no event will Toshiba or its Affiliates be required, by reason
of this Section 5.2, to release, amend, waive, or otherwise modify any of their
rights under this Agreement or any other agreement.
Section 5.3    Services Agreement. Toshiba will negotiate in good faith with the
Owners regarding a potential services agreement under which Toshiba would
provide parts and services relating to the Vogtle Facility; provided, however,
that in no event will Toshiba, by reason of this Section 5.3, have any
obligation to enter into such services agreement; and provided further, however,
that this Section 5.3 shall not require Toshiba to offer any extension of defect
liability periods for the equipment and services it has supplied pursuant to
previous agreements.
Section 5.4    Financial Information. Until the earlier of (a) the issuance of
the Toshiba Promissory Note or (b) the full and irrevocable payment by Toshiba
of all amounts contemplated by Section 2.2 (determined disregarding any External
Payments that have not already been applied pursuant to Article III against
monthly payment amounts set forth on Schedule 2.2), and provided that the NDA
remains effective (or, if the NDA is not effective, provided that each of the
requesting Owners is willing to enter into a new agreement with Toshiba with
confidentiality terms substantially comparable to those in the NDA), Toshiba
will provide to Beneficiary the Toshiba Financial Information promptly following
the request therefor by any Owner. Notwithstanding the foregoing, Toshiba shall
be under no obligation to provide information to the Beneficiary relating to
asset sales that have not been completed.
Section 5.5    Amendment, Modification and Waiver of the Distribution Order.
Without the prior written consent of each Owner, which consent may be granted or
withheld in its sole discretion, Toshiba will not seek to reverse, withdraw,
have reconsidered, vacate or otherwise amend the Distribution Order. Toshiba
shall comply with all of its obligations under the Distribution Order.
Section 5.6    Pay Over. Until the full and irrevocable payment to Beneficiary
of the Toshiba Obligation Amount pursuant to this Agreement, after taking into
account the effect of any amounts that have been or in the future may be
required to be paid or returned by Beneficiary or any other Person as
contemplated by Section 2.5, any of the following that are received by Toshiba
or any of its Affiliates (other than the WEC Debtors) shall be segregated and
held in trust by Toshiba for Beneficiary and promptly paid over by Toshiba to
Beneficiary for the benefit of Georgia Power, OPC, MEAG and Dalton to be applied
by Beneficiary as provided in Section 3.2(a) and Section 3.2(b): (i) any payment
or distribution from Westinghouse (or any of its subsidiaries) or Toshiba
Nuclear Energy Holdings (UK) Limited (or any of its subsidiaries); (ii) any
proceeds from the sale, by asset sale, stock sale, merger or otherwise, of


16

--------------------------------------------------------------------------------




Westinghouse (or any of its subsidiaries) or Toshiba Nuclear Energy Holdings
(UK) Limited (or any of its subsidiaries; or (iii) any proceeds from the sale of
any claim against Westinghouse (or any of its subsidiaries) or Toshiba Nuclear
Energy Holdings (UK) Limited (or any of its subsidiaries) (any of the items
described in the foregoing clauses (i), (ii) and (iii), the “Pay Over
Property”); provided, however, that, with respect to any Pay Over Property in
respect of the equity securities of Toshiba Nuclear Energy Holdings (UK)
Limited, this Section 5.6 shall not apply to the portion of such Pay Over
Property allocable to any minority owner of Toshiba Nuclear Energy Holdings (UK)
Limited that is not an Affiliate of Toshiba under the governing documents of
Toshiba Nuclear Energy Holdings (UK) Limited, so long as such allocated portion
does not exceed 10% of such Pay Over Property. Notwithstanding any provision of
this Section 5.6, in lieu of complying with the foregoing provisions of this
Section 5.6 Toshiba shall be entitled to return to Westinghouse (or any of its
subsidiaries) or Toshiba Nuclear Energy Holdings (UK) Limited (or any of its
subsidiaries) any Pay Over Property paid or distributed by such Person or such
Person's agent or designee to Toshiba or any of its Affiliates. Toshiba further
agrees that it (i) will not sell or transfer, or permit any of its Affiliates
(other than the WEC Debtors) to sell or transfer (other than any sale or
transfer to any Affiliate other than the WEC Debtors), any rights in respect of
intercompany loans to Westinghouse (or any of its subsidiaries) or Toshiba
Nuclear Energy Holdings (UK) Limited (or any of its subsidiaries) or any claims
Toshiba or any of its Affiliates (other than the WEC Debtors) may have against
Westinghouse (or any of its subsidiaries) or Toshiba Nuclear Energy Holdings
(UK) Limited (or any of its subsidiaries) (and that Toshiba has sole authority
to control) arising from Beneficiary or Owners’ draws under the Letters of
Credit until the full and irrevocable payment to Beneficiary of the Toshiba
Obligation Amount pursuant to this Agreement, after taking into account the
effect of any amounts that have been or in the future may be required to be paid
or returned by Beneficiary or any other Person as contemplated by Section 2.5
and (ii) will not sell or transfer any of its equity interest in Toshiba Nuclear
Energy Holdings (UK) Limited until after a sale of all or substantially all of
the assets of the WEC Debtors, including all or substantially all of the assets
of Toshiba Nuclear Energy Holdings (UK) Limited.
Section 5.7    Payments Free and Clear.
(a)All payments under this Agreement shall be made in U.S. Dollars and without
any deductions or withholding for or on account of any tax imposed upon any
Owner, Beneficiary or Toshiba unless such deduction or withholding is required
by any applicable Law, as modified by the practice of any relevant governmental
revenue authority, then in effect. If Toshiba is so required to deduct or
withhold, then Toshiba will (i) pay to the relevant authorities the full amount
required to be deducted or withheld (including the full amount of tax required
to be deducted or withheld from any additional amount paid by Toshiba to any
Owner or Beneficiary under this Section 5.7) promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such an amount has been assessed against any Owner or Beneficiary, and in
any event before penalties attach thereto or interest accrues thereon, (ii)
promptly forward to the Owners an official receipt (or certified copy), or other
documentation reasonably acceptable to the Owners, evidencing such payment to
such authorities and (iii) in addition to the payment which any Owner or
Beneficiary is otherwise entitled under this Agreement, if such deduction or
withholding is on account of any tax imposed upon Toshiba, pay to the Owners and
Beneficiary such additional amount as is necessary to ensure that the net amount
actually received by the Owners and Beneficiary (free and clear of


17

--------------------------------------------------------------------------------




taxes assessed against Toshiba) will equal the full amount the Owners and
Beneficiary would have received had no such deduction or withholding been
required.
(b)If (i) Toshiba is required to make any deduction or withholding on account of
any tax from any payment made by it under this Agreement, (ii) Toshiba does not
make the deduction or withholding, and (iii) a liability for or on account of
the tax is therefore assessed directly against any Owner or Beneficiary, Toshiba
shall pay to the Owners and Beneficiary, promptly after deemed, the amount of
the liability (including any related liability for interest or penalties).
ARTICLE VI
COVENANTS OF BENEFICIARY AND OWNERS
Section 6.1    Forbearance. Beneficiary will not, prior to the Forbearance Date,
enforce any rights under the Toshiba Guaranty unless a Forbearance Termination
Event has occurred (inclusive of the expiration without cure of any applicable
cure period set forth in clause (d) of the definition of Forbearance Termination
Event). Unless a Forbearance Termination Event has occurred, Beneficiary will
not, prior to the Forbearance Date, make any demand for payment under any of the
Letters of Credit except (a) as contemplated by Section 2.4 or Section 3.1,
(b) from and after the delivery by Toshiba of a Payment Obligation Suspension
Notice, and (c) in the sixty (60) day period before the expiration thereof.
Section 6.2    SCANA. Each of the Owners agrees that it will negotiate in good
faith with Toshiba regarding, and to minimize any adverse effects on the Owners
or the construction, maintenance or operation of the Vogtle Facility (whether
such facility is completed under the EPC Agreement or otherwise) of, any
agreement or arrangements Toshiba or any of its Affiliates may enter into or
contemplate entering into with SCANA or any successors or assigns thereof;
provided, however, that in no event will any of the Owners be required, by
reason of this Section 6.2, to release, amend, waive, or otherwise modify any of
their rights under this Agreement or any other agreement.
Section 6.3    Services Agreement. Beneficiary will negotiate in good faith with
Toshiba regarding a potential services agreement under which Toshiba may provide
parts and services relating to the Vogtle Facility; provided, however, that in
no event will any of the Owners be required, by reason of this Section 6.3, to
release, amend, waive, or otherwise modify any of their rights under this
Agreement or any other agreement; and provided further, however, that in no
event will any of the Owners, by reason of this Section 6.3, have any obligation
to enter into such services agreement or to consider, or to undertake, any work
or obligation with respect to the Vogtle Facility or the completion thereof.
Section 6.4    Consideration of Cost Reduction Proposals. Beneficiary will
consider any good faith proposals it may receive from Toshiba for arrangements
for incentives benefitting both Toshiba and the Owners that are intended to
reduce costs to achieve Final Completion; provided, however, that in no event
will any of the Owners be required, by reason of this Section 6.4, to release,
amend, waive, or otherwise modify any of their rights under this Agreement or
any other agreement; and provided, further, however, that in no event will any
of the Owners, by reason of this Section 6.4, have any obligation to enter into
any arrangements with respect to any


18

--------------------------------------------------------------------------------




such incentives or to consider, or to undertake, any work or obligation with
respect to the Vogtle Facility or Final Completion. Each Owner acknowledges and
agrees that Toshiba is not required to provide any proposals pursuant to this
Section 6.4. Toshiba makes no representations or warranties in respect of any
such proposal. Except to the extent it otherwise agrees in writing, Toshiba will
have no responsibility for the implementation and operation of any such
proposal.
Section 6.5    Refund of Toshiba Payments. If, and only if, the Vogtle Facility
achieves Final Completion, Beneficiary and each of the Owners agrees that it
will promptly provide Toshiba with a statement (the “Vogtle Cost Statement”), in
a form reasonably acceptable to Toshiba, of all Vogtle Costs. If (a) the amount
of (i) Vogtle Costs as shown on the Vogtle Cost Statement minus (ii) the
Contract Price (as adjusted as provided by the EPC Agreement) is less than
(b) the Agreed Amount, then, if all payment obligations of Toshiba in this
Agreement and in the Toshiba Promissory Note have been fully and irrevocably
paid (whether or not then due), each Owner shall pay Toshiba its Pro Rata Share
of 50% of the resulting difference. For the avoidance of doubt, the Parties
acknowledge that the Owners shall have no obligation to minimize or reduce the
Vogtle Costs, and Toshiba shall have no right to assert any right to payment
under this Section 6.5 based on an assertion that the Vogtle Costs should have
been lower.
Section 6.6    Support of Sale of Westinghouse’s Assets and Plan Support
Agreement. Toshiba and each of the Owners agrees that it will support a prompt
sale of the assets of Westinghouse and the other WEC Debtors pursuant to a plan
of reorganization or a motion under section 363 of the Bankruptcy Code that is,
in each case, acceptable to Toshiba and the Owners in their respective sole
discretion. Toshiba and each of the Owners agrees that it will negotiate in good
faith regarding the terms of an acceptable, in their respective sole discretion,
plan support agreement that will set forth terms of an acceptable, in their
respective sole discretion, chapter 11 plan for Westinghouse and the other WEC
Debtors. Such plan support agreement shall include plan provisions which (i)
provide for a third party release, exculpation and plan injunction substantially
in the form of Exhibit C, and (ii) set forth an allocation, acceptable to each
of the Owners in their respective sole discretion, of distributions to the
Owners on account of their respective claims.
Section 6.7    Release.
(a)    Effective immediately upon (i) the full payment to Beneficiary, and
receipt by the Owners, of the Toshiba Obligation Amount, or (ii) the issuance of
the Toshiba Promissory Note (as applicable), each of the Owners on behalf of
itself and its present and former agents, Affiliates, principals, shareholders,
stakeholders, predecessors, subsidiaries, successors and assigns (collectively,
the “Owner Releasing Parties”) hereby fully, finally and forever releases,
acquits and discharges Toshiba, and each of its respective agents, Affiliates,
members, shareholders, executives, employees, attorneys, advisors, accountants,
auditors, representatives, associates, directors, officers, partners,
principals, insurers, predecessors, subsidiaries, successors, estates, heirs,
executors, trusts, trustees, administrators, licensees and assigns, excluding
the WEC Debtors and any subsidiaries thereof (such parties collectively, the
“Toshiba Released Parties”) from any and all manner of action, causes of action,
claims, demands, lawsuits, attorneys’ fees and costs, losses, expenses, damages,
right to equitable remedy if such breach gives rise to a right of payment, or
liabilities of whatever kind and nature


19

--------------------------------------------------------------------------------




whatsoever, whether now known or unknown, asserted or unasserted, suspected or
unsuspected, whether arising under federal, state, local, statutory, common,
foreign or administrative Law, or any other Law, rule or regulation, whether
fixed or contingent, accrued or unaccrued, liquidated or unliquidated, matured
or unmatured, disputed or undisputed, at law or in equity, secured or unsecured
that any of the Owner Releasing Parties heretofore had, or now or hereafter
have, own or hold, or could assert directly or indirectly, against Toshiba in
any forum, arising out of or related to (a) the EPC Agreement and any and all
related documents, and (b) the Toshiba Guaranty; provided, however, that nothing
in this Section 6.7(a) shall release Toshiba or any of the other Toshiba
Released Parties from any obligation under any contract or agreement to which it
is a party (other than the Toshiba Guaranty), including this Agreement
(including under Section 2.5), the Toshiba Promissory Note, any other contract
in connection with Toshiba’s or any other Toshiba Released Party’s role as
supplier to the Vogtle Facility, and any services agreements entered into by
Toshiba and the Owners.
(b)    Effective immediately upon the effectiveness of the release contemplated
by Section 6.7(a), Toshiba, on behalf of itself and its present and former
agents, Affiliates, principals, shareholders, stakeholders, predecessors,
subsidiaries, successors and assigns, excluding the WEC Debtors and any
subsidiaries thereof (collectively, the “Toshiba Releasing Parties”, together
with the Owner Releasing Parties, the “Releasing Parties”) hereby fully, finally
and forever releases, acquits and discharges each of the Owners and each of
their respective agents, Affiliates, executives, employees, attorneys, advisors,
accountants, auditors, representatives, associates, directors, officers,
partners, principals, insurers, predecessors, subsidiaries, successors, estates,
heirs, executors, trusts, trustees, administrators, licensees and assigns
(collectively, the “Owner Released Parties”, together with the Toshiba Released
Parties, the “Released Parties”) from any and all manner of action, causes of
action, claims, demands, lawsuits, attorneys’ fees and costs, losses, expenses,
damages, right to equitable remedy if such breach gives rise to a right of
payment, or liabilities of whatever kind and nature whatsoever, whether now
known or unknown, asserted or unasserted, suspected or unsuspected, whether
arising under federal, state, local, statutory, common, foreign or
administrative Law, or any other Law, rule or regulation, whether fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, matured or
unmatured, disputed or undisputed, at law or in equity, secured or unsecured
that any of the Toshiba Releasing Parties heretofore had, or now or hereafter
have, own or hold, or could assert directly or indirectly, against Toshiba in
any forum, arising out of or related to (a) the EPC Agreement and any and all
related documents, and (b) the Toshiba Guaranty; provided however, that nothing
in this Section 6.7(b) shall release any of the Owner Released Parties from any
obligation under any other contract or agreement to which it is a party (other
than the Toshiba Guaranty), including this Agreement, any other contract in
connection with Toshiba’s or any other Toshiba Released Party’s role as supplier
to the Vogtle Facility, and any services agreements entered into by Toshiba and
the Owners.
(c)    The Releasing Parties are fully aware of the provisions of California
Civil Code Section 1542, which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


20

--------------------------------------------------------------------------------




Each of the Releasing Parties agrees to voluntarily waive the provisions of
California Civil Code Section 1542 (or under any Law of any state or territory
of the United States, or principle of common law, or under the Law of any
foreign country, that is similar, comparable or equivalent to section 1542 of
the California Civil Code) with respect to the claims released in Section 6.7(a)
and Section 6.7(b). The Releasing Parties acknowledge and agree that the
foregoing waiver was separately bargained for and a key element of the Agreement
of which this release is a part.
(d)    Covenants Not To Sue
(i)    The Releasing Parties promise not to sue or proceed in any manner, in
court, agency or any other proceedings, whether at law, in equity, by way of
administrative hearing, or otherwise, or to solicit others to institute any such
actions or proceedings, against the Released Parties concerning any of the
claims released in this Section 6.7.
(ii)    The releases and covenants not to sue contained in this Section 6.7 may
be pleaded as a full and complete defense to, and may be used as the basis for
an injunction against, any action, suit or other proceeding which may be
instituted in breach of the releases or covenants not to sue.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.1    Representations and Warranties of Toshiba. Toshiba represents and
warrants to the Owners as of the date of this Agreement that:
(a)    Due Organization. Toshiba is a corporation duly organized and validly
existing under the Laws of Japan. Toshiba has the requisite power and authority
to own and operate its business and properties and to carry on its business as
such business is now being conducted and is duly qualified to do business in any
other jurisdiction in which the transaction of its business makes such
qualification necessary.
(b)    Due Authorization; Binding Obligation. Toshiba has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and the execution, delivery and performance of this Agreement by
Toshiba, and the consummation by Toshiba of the transactions contemplated
hereby, have been duly authorized by the necessary action on the part of
Toshiba; this Agreement has been duly executed and delivered by Toshiba and is
the valid and binding obligation of Toshiba enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, and other similar Laws and principles of equity affecting
creditors’ rights and remedies generally.
(c)    Non-Contravention. The execution, delivery and performance of this
Agreement by Toshiba and the consummation of the transactions contemplated
hereby do not and will not (i) violate or conflict with (A) the organizational
documents of Toshiba or (B) any Law or any order of any Governmental Unit,
(ii) violate, conflict with or result in a breach or termination of, or
otherwise give any Person additional rights or compensation under, or the right
to terminate or accelerate, or the loss of a material benefit under, or
constitute (with notice or lapse of time, or both) a default under the terms of
any indenture, mortgage, lease, agreement,


21

--------------------------------------------------------------------------------




instrument, judgment, decree, order or ruling to which Toshiba is a party or by
which it or any of its properties is bound or affected or (iii) result in the
creation or imposition of any Lien with respect to, or otherwise have an adverse
effect upon, the properties or assets of Toshiba or any of its Affiliates.
(d)    Approvals. There are no approvals or consents of Governmental Units or
other Persons not yet obtained, the absence of which would materially impair
Toshiba’s ability to execute, deliver and perform its obligations under this
Agreement.
(e)    Litigation. There are no proceedings, claims or lawsuits pending or, to
the knowledge of Toshiba, threatened against Toshiba that question the legality,
validity or enforceability of this Agreement or any of the transactions
contemplated hereby.
Section 7.2    Representation and Warranties of Owners. Each Owner hereby
severally represents and warrants to Toshiba as of the date of this Agreement
that:
(a)    Validity and Enforceability. Such Owner has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement
by such Owner, and the consummation by such Owner of the transactions
contemplated hereby, have been duly authorized and approved by all required
action on the part of such Owner. This Agreement has been duly executed and
delivered by such Owner and, assuming due authorization, execution and delivery
by Toshiba, represents the legal, valid and binding obligation of such Owner
enforceable against such Owner in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, and
other similar Laws and principles of equity affecting creditors’ rights and
remedies generally.
(b)    Existence and Good Standing. Such Owner is duly organized, validly
existing and in good standing under the Laws of the State of Georgia.
(c)    No Conflict; Required Filings and Consents. Neither the execution of this
Agreement by such Owner nor the performance by such Owner of its obligations
hereunder will violate or conflict with the charter or any other organizational
document of such Owner and, assuming the approval of the Department of Energy,
such execution and performance do not and will not conflict with or result in a
breach of or default under any indenture, mortgage, lease, agreement,
instrument, judgment, decree, order or ruling to which such Owner is a party or
by which it or any of its properties is bound or affected.
(d)    Approvals. Except for the approval of the Department of Energy, there are
no approvals or consents of Governmental Units or other Persons not yet
obtained, the absence of which would materially impair such Owner’s ability to
execute, deliver and perform its obligations under this Agreement.
(e)    Litigation. There are no proceedings, claims or lawsuits pending or, to
the knowledge of such Owner, threatened against such Owner that question the
legality, validity or enforceability of this Agreement or any of the
transactions contemplated hereby.


22

--------------------------------------------------------------------------------




ARTICLE VIII
REMEDIES, NUCLEAR INDEMNITY AND INSURANCE
Section 8.1    Beneficiary Remedies. From and after the earlier of (a) any
Forbearance Termination Event (including the expiration without cure of any
applicable cure period set forth in clause (d) of the definition of Forbearance
Termination Event) and (b) the Forbearance Date, Beneficiary may pursue all of
its legal and equitable rights and remedies under the Toshiba Guaranty and
Toshiba shall not argue that the terms or existence of this Agreement constitute
a defense thereunder; provided, however, that each of the Owners agrees that it
shall not, in any event, pursue, assert, or claim any amounts under the Toshiba
Guaranty in excess of the Toshiba Obligation Amount and Toshiba agrees that it
shall not, in any event, assert or claim that under the Toshiba Guaranty it owes
Beneficiary an amount less than the Toshiba Obligation Amount.
Section 8.2    Owner Remedies. From and after a Forbearance Termination Event,
in addition to Beneficiary’s rights under Section 8.1, each Owner may (a) by
notice to Toshiba, declare all payment obligations of Toshiba under this
Agreement to be immediately due and payable, whereupon all such obligations
shall accelerate and be immediately due and payable; provided, however, that if
a Toshiba Insolvency Proceeding has occurred, no such declaration shall be
required and, upon the occurrence of such Toshiba Insolvency Proceeding, all of
such obligations shall automatically accelerate and be immediately due and
payable, (b) make draws under the Letters of Credit and apply the proceeds
thereof to reduce amounts due under this Agreement (including amounts due as a
result of the acceleration described in the foregoing clause (a)) or under the
Toshiba Guaranty and (c) pursue all of legal and equitable rights and remedies
available to it.
Section 8.3    Specific Performance; Remedies Not Exclusive.
(a)    Toshiba agrees that irreparable damage will result if this Agreement is
not performed by Toshiba in accordance with its terms, and any damages available
at law for a breach of this Agreement would not be an adequate remedy.
Therefore, this Agreement and the obligations of Toshiba hereunder shall be
enforceable in a court of equity, or other tribunal with jurisdiction, by a
decree of specific performance, and appropriate preliminary or permanent
injunctive relief may be applied for and granted in connection therewith (and
any requirement to post any bond in connection therewith is hereby waived).
Notwithstanding the foregoing, neither the Beneficiary nor any of the Owners may
seek a decree of specific performance, or any related preliminary or permanent
injunctive relief, with respect to any action (a “Survival Action”) taken by
Toshiba that violates Section 5.1 if (i) such action has been approved in
advance by Toshiba’s board of directors and (ii) in connection with such
approval, Toshiba’s board of directors has determined, in good faith, after
consultation with, and receiving the advice of, outside legal counsel, that (A)
the failure to take the Survival Action will (x) violate the directors’
fiduciary duties under applicable Law and (y) result in the failure of Toshiba
to continue as a going concern and (B) such Survival Action will have the
minimum adverse consequence to Beneficiary and the Owners that can be reasonably
achieved while also allowing Toshiba to continue as a going concern (it being
understood, for the avoidance of doubt, that notwithstanding anything to the
contrary herein, Beneficiary and Owners reserve all rights to pursue all of its
legal and equitable rights and remedies under the Toshiba Guaranty; provided,
however, that each of the Owners agrees that it shall not, in any event, pursue,
assert, or claim


23

--------------------------------------------------------------------------------




any amounts under the Toshiba Guaranty in excess of the Toshiba Obligation
Amount). Subject to the limitations set forth in this Section 8.3(a), if an
action is brought by either the Beneficiary or the Owners to enforce this
Agreement, Toshiba shall waive the defense that there is adequate remedy at Law.
The limitations set forth in this Section 8.3(a) on seeking a decree of specific
performance, or any related preliminary or permanent injunctive relief, shall
not mean, and shall not imply, that a violation of Section 5.1 is not a breach
of this Agreement and a Forbearance Termination Event triggering the rights and
remedies arising therefrom as set forth in this Agreement and at law, which
rights and remedies shall be available.
(b)    Each of Beneficiary and the Owners agree that irreparable damage will
result if this Agreement is not performed in accordance with its terms, and any
damages available at law for a breach of this Agreement would not be an adequate
remedy. Therefore, this Agreement and the obligations of each of the Beneficiary
and the Owners hereunder shall be enforceable in a court of equity, or other
tribunal with jurisdiction, by a decree of specific performance, and appropriate
preliminary or permanent injunctive relief may be applied for and granted in
connection therewith (and any requirement to post any bond in connection
therewith is hereby waived). If an action is brought by Toshiba to enforce this
Agreement, Beneficiary and each of the Owners shall waive the defense that there
is adequate remedy at Law.
(c)    All remedies provided for in this Agreement or otherwise available at law
or in equity shall be cumulative and not exclusive and shall be in addition to
any other remedies that a Party may have under this Agreement.
Section 8.4    Attorneys’ Fees. The prevailing Party in any action to enforce
this Agreement against any other Party or to recover damages or obtain other
remedies for a breach of this Agreement by any other Party shall be entitled to
receive from the losing Party any and all costs (including reasonable attorneys’
fees and related expenses) incurred in connection with such action.
Section 8.5    Nuclear Indemnity and Insurance. Subject to Section 8.5(f), while
they are owners of the Vogtle Facility and all required authorizations from the
U.S. Nuclear Regulatory Commission authorizing operation of the Vogtle Facility
have been issued and are in effect:
(a)    Owners shall maintain insurance to cover Public Liability Claims as
defined in 42 U.S.C. § 2014(w) in such form and in such amount to meet the
financial protection requirements of the Atomic Energy Act of 1954, as amended,
and regulations promulgated pursuant thereto.
(b)    Owners shall maintain a governmental indemnity agreement pursuant to the
Atomic Energy Act of 1954, as amended, and regulations promulgated pursuant
thereto.
(c)    In the event that the financial protection system contemplated by Section
170 of the Atomic Energy Act of 1954, as amended, is repealed or changed, Owners
will maintain in effect liability protection through governmental indemnity,
limitation of liability to third parties and/or insurance of comparable coverage
which will not result in a material impairment of the protection afforded
Toshiba and its Affiliates set forth on Schedule 8.5 hereto


24

--------------------------------------------------------------------------------




by such nuclear liability protection system which is in effect as of the
Effective Date (as defined in the EPC Agreement), subject to (i) the
availability of insurance, (ii) customary practice in the United States nuclear
electric utility industry, and (iii) other relevant factors in light of the then
existing conditions. Subject to the foregoing subsections (i), (ii), and (iii)
of the immediately preceding sentence, Owners shall ensure that Toshiba and its
Affiliates set forth on Schedule 8.5 hereto is included in the omnibus
definition of “insured” under such alternate insurance coverage or are otherwise
included as additional insureds at no cost to Toshiba or its Affiliates set
forth on Schedule 8.5 hereto.
(d)    In no event shall Toshiba or its Affiliates set forth on Schedule 8.5
hereto be responsible to Owners (or any of the owners of VEGP Units 1 and 2) for
personal or bodily injury (including death), property damage, loss or damage to
any property at the Site and VEGP Units 1 and 2, or for any indirect, special,
incidental, punitive or consequential loss, damage or injury, whether or not
based on any claim of fault, negligence or strict liability, where any of the
foregoing arises out of or results from a Nuclear Incident and Owners hereby
release Toshiba and its Affiliates from any such liability.
(e)    Nuclear Property Insurance. Owners shall take reasonable steps to
maintain property insurance in reasonable amounts and at reasonable costs with
respect to the Facility and the Site and the VEGP Units 1 and 2 sites (and
associated structures) as may be available from the existing nuclear property
insurance pools (e.g., Nuclear Electric Insurance Limited – NEIL), or other
sources and consistent with the then current industry practice, providing
protection against physical loss or damage to the Facility and the VEGP site.
The limits of insurance shall also be maintained in accordance with the
requirements of the U.S. Nuclear Regulatory Commission and in a manner and to
the extent that property of similar character is usually insured by companies
similarly situated to the Owners with like properties. Such insurance shall
cover Toshiba and its Affiliates set forth on Schedule 8.5 hereto to the extent
of their interest in any loss paid thereunder, and as between Owners and Toshiba
and its Affiliates set forth on Schedule 8.5 hereto, Owners hereby waive all
rights to proceeds from such insurance and rights of subrogation on behalf of
themselves and their insurers for any loss or damage covered by such insurance
to the extent of Toshiba’s and its Affiliates’ (such Affiliates set forth on
Schedule 8.5 hereto) loss during the Work and thereafter whether liability for
such loss or damage arises in contract, tort or otherwise, and irrespective of
fault, negligence, strict liability or otherwise.
(f)    Duration. The protection provided pursuant to this Section 8.5 shall be
taken out prior to the first delivery of Nuclear Fuel at the Site, and shall
remain in effect until the permanent decommissioning of the Facility; provided,
however, that upon permanent cessation of operation, the coverages and limits of
insurance may be reduced to the extent permitted by the U.S. Nuclear Regulatory
Commission.


25

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS
Section 5.1    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent designated for overnight delivery by an
internationally recognized overnight air courier (such as Federal Express), one
(1) business day after mailing; (b) if sent by facsimile transmission before
5:00 p.m. on a business day local time of recipient, when transmitted and
receipt is confirmed; (c) if sent by electronic mail, when transmitted; and
(d) if otherwise actually personally delivered, when delivered, provided that
such notices, requests, demands and other communications are delivered to the
address set forth below, or to such other address as any Party shall provide by
like notice to the other Party:
if to Toshiba:
Toshiba Corporation
1-1, Shibaura 1-chome, Minato-ku
Tokyo 105-8001, Japan
Attention: Ayumi Wada
General Manager, Legal Affairs Division
Facsimile: +81-3-5444-9214
Email: ayumi.wada@toshiba.co.jp
with a copies (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 S Grand Ave, Suite 3400
Los Angeles, CA 90071
Attention: Van C. Durrer, II
Facsimile: (213) 687-5200
Email: van.durrer@skadden.com
and to:
Skadden, Arps, Slate, Meagher & Flom LLP
1-6-1 Rappongi, Minato-ku
Tokyo 106-6021, Japan
Attention: Mitsuhiro Kamiya
Facsimile: +81-3-3568-2626
Email: mitsuhiro.kamiya@skadden.com
if to Beneficiary or the Owners:
Georgia Power Company
241 Ralph McGill Blvd
Atlanta GA 30348
Attention: Meredith Lackey, Sr. Vice President and General Counsel
Facsimile: 404-506-2980
Email: mmlackey@southernco.com


26

--------------------------------------------------------------------------------




and to:
Oglethorpe Power Corporation
2100 East Exchange Place
Tucker, GA 30084
Attention: Annalisa Bloodworth, Sr. Vice President and General Counsel
Facsimile: 770-270-7977
Email: annalisa.bloodworth@opc.com
and to:
MEAG Power
1470 Riveredge Pkwy., NW
Atlanta GA 30328-4640
Attention: James E. Fuller, Chief Executive Officer
Facsimile: 770-661-2812
Email: jfuller@meagpower.org
and to:
The City of Dalton, Georgia, an incorporated municipality in the State of
Georgia acting by and through its Board of Water, Light and Sinking Fund
Commissioners
1200 V.D. Parrott Pkwy
P.O. Box 869
Dalton, GA 30722
Attention: Thomas Bundros
Facsimile: 706-278-7230
Email: tbundros@dutil.com
with a copy (which shall not constitute notice) to:
Balch & Bingham LLP
P.O. Box 306
1710 6th Ave. N.
Birmingham, Alabama 35201
Attention: M. Stanford Blanton
Facsimile: 205-488-5879
Email: sblanton@balch.com
Section 9.2    Waiver. The failure at any time of a Party to require performance
by the other Party of any responsibility or obligation required by this
Agreement shall in no way affect a Party’s right to require such performance at
any time thereafter, nor shall the waiver by a Party of a breach of any
provision of this Agreement by any other Party constitute a waiver of any other
breach of the same or any other provision or constitute a waiver of the
responsibility or obligation itself.


27

--------------------------------------------------------------------------------




Section 9.3    Subrogation. Effective upon the full and irrevocable payment to
Beneficiary, and receipt by the Owners, of the Toshiba Obligation Amount
pursuant to this Agreement, and the Toshiba Promissory Note, after taking into
account the effect of any amounts that have been or in the future may be
required to be paid or returned by Beneficiary or any other Person as
contemplated by Section 2.5, Toshiba shall be entitled to exercise any and all
subrogation rights (including, without limitation, any such rights pursuant to
Section 509 of the Bankruptcy Code) it may have against Westinghouse arising
from a breach by Westinghouse of the EPC Agreement (including rejection thereof
pursuant to Section 365 of the Bankruptcy Code); provided, however, that
Toshiba's claims by way of such subrogation shall be subordinated to all claims
of the Owners against Westinghouse and the other WEC Debtors until all such
claims of the Owners have been paid in full in cash.
Section 9.4    Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of each Party under this
Agreement. Except as otherwise specifically provided in this Agreement, neither
this Agreement nor any right or obligation hereunder may be assigned or
delegated in whole or in part to any other Person except that Beneficiary and
each of the Owners may assign its rights hereunder.
Section 9.5    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any covenant,
condition or other provision contained herein.
Section 9.6    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the Laws of the State of New York, without
giving effect to the principles of conflict of laws thereof.
Section 9.7    Headings. The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
Section 5.8    Entire Agreement. This Agreement, together with the Exhibits and
Schedules hereto, and the letter of even date herewith executed by Skadden,
Arps, Slate, Meagher & Flom LLP, as counsel to Toshiba, and Jones Day, as
counsel to Georgia Power for itself and as agent for OPC, MEAG and Dalton,
constitute the entire agreement of the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral and
written, between the Parties with respect to the subject matter hereof. For the
avoidance of doubt, nothing in this Agreement (a) alters or otherwise affects
the Letters of Credit (except as provided in Section 6.1 hereof) or the EPC
Agreement or any rights or obligations thereunder or (b) alters, amends, or
otherwise affects, or constitutes a novation, accord or satisfaction of, the
Toshiba Guaranty except as provided in Article II, Article III, Section 6.1 and
Section 9.12 hereof.
Section 9.9    Severability. Should any term, provision, covenant or restriction
of this Agreement be deemed invalid, illegal, void by any rule of Law of any
jurisdiction in which it is to be performed or unenforceable for any reason,
such term, provision, covenant or restriction shall be deemed null and void, but
the remainder of the terms, provisions, covenants and


28

--------------------------------------------------------------------------------




restrictions of this Agreement shall remain in full force in all other respects
and shall in no way be affected, impaired or invalidated so long as the intended
economic and legal substance of this Agreement, taken as a whole, is not
affected in any manner materially adverse to any Party. Should any provision of
this Agreement be or become ineffective because of changes in Law or
interpretations thereof, or should this Agreement fail to include a provision
that is required as a matter of Law, the validity of the other terms,
provisions, covenants and restrictions of this Agreement shall not be affected
thereby so long as the intended economic and legal substance of this Agreement,
taken as a whole, is not affected in any manner materially adverse to any Party.
Upon such a determination that any term or other provision is invalid, illegal,
void, omitted or unenforceable or upon such provision being or becoming
ineffective, the Parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible to the
fullest extent permitted by Law and in an acceptable manner in order that the
matters contemplated hereby be addressed as originally contemplated to the
fullest extent possible.
Section 9.10    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 9.11    Further Assurances. Each Party shall execute such instruments
and documents and shall give such further assurances as shall be necessary to
perform such Party’s obligations hereunder.
Section 9.12    Jurisdiction; Venue. Except as provided below in this Section
9.12 with respect to arbitration, any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the Toshiba Guaranty shall be brought in a federal court
or, if jurisdiction cannot lie therein, a state court, in either case located in
New York, and each of the Parties hereby consents and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum; provided, however, that no Party may
bring such a suit, action or proceeding with respect to any dispute that is
already the subject of an arbitration proceeding that has been commenced as
provided below in this Section 9.12.  Process in any such suit, action or
proceeding may be served on any Party anywhere in the world, whether within or
without the jurisdiction of any such court. Notwithstanding anything to the
contrary in this Section 9.12, a provisional attachment, provisional injunction
or any other provisional legal remedies to secure a Party’s right or benefit may
be brought in a court of competent jurisdiction in a state or federal court
located in New York or in a district court located in Japan, wherever located.
 In addition, the Parties agree that, notwithstanding the foregoing provisions
of this Section 9.12, each of the Parties shall, at its option, have the right
to submit any dispute arising under, out of or in connection with this Agreement
or the Toshiba Guaranty to the International Chamber of Commerce for arbitration
in the manner and on the terms provided in Section 4.9(c) of the Toshiba
Guaranty; provided, however, that no Party may submit for arbitration any
dispute that is already the subject of a suit, action or proceeding that has
been brought in a federal or state court in New York as provided above in this
Section


29

--------------------------------------------------------------------------------




9.12.  In no event will the requirements of Section 4.9(b) of the Toshiba
Guaranty apply. For the avoidance of doubt, Section 4.9(d) of the Toshiba
Guaranty will not permit Beneficiary or any of the Owners to seek a decree of
specific performance, or any related preliminary or permanent injunctive relief,
with respect to this Agreement that, in accordance with the third sentence of
Section 8.3(a), may not be sought by Beneficiary or any of the Owners.
Section 9.13    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits, or Schedules are to Sections, Articles, Exhibits, or
Schedules of or to this Agreement, (ii) words in the singular include the plural
and vice versa, (iii) the term “including” means “including without limitation,”
and (iv) the terms “herein,” “hereof,” “hereunder” and words of similar import
shall mean references to this Agreement as a whole and not to any individual
section or portion hereof. All references to “$” or dollar amounts will be to
lawful currency of the United States of America. All references to “$” or dollar
amounts, or “%” or percent or percentages, shall be to precise amounts and not
rounded up or down. All references to “day” or “days” will mean calendar days.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, either of the Parties by reason of the extent to which such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement
or such provision.
Section 9.14    Waiver of Right to Jury Trial. EACH OF THE OWNERS AND TOSHIBA
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG TOSHIBA AND ANY OWNER
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS SETTLEMENT
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION WITH THIS SETTLEMENT AGREEMENT OR THE TRANSACTIONS RELATED
HERETO.  EACH OF THE OWNERS AND TOSHIBA HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS SETTLEMENT AGREEMENT, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS OF EACH OF THE OWNERS AND TOSHIBA UNDER THIS SETTLEMENT
AGREEMENT.
Section 9.15    Obligations of the Owners are Several. Notwithstanding anything
to the contrary in this Agreement, the obligations of the Owners hereunder are
several and not joint.
Section 9.16    Amendment, Modification, and Waiver of the Agreement. This
Agreement may not be amended or modified without the prior written consent of
each Party, which consent may be granted or withheld by such Party in its sole
discretion. The provisions


30

--------------------------------------------------------------------------------




and covenants set forth in this Agreement may not be waived without the prior
written consent of each affected Party, which consent may be granted or withheld
by such Party in its sole discretion.
Section 9.17    Counterparts. This Agreement may be executed in any number of
parts, all of which taken together shall be considered to comprise one and the
same document, and this Agreement shall become binding on all Parties when each
Party has completed delivery of an executed counterpart copy to the other
Parties. Delivery may be effected by actual delivery or by electronic
transmission of an executed counterpart copy to the other Parties.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]








31

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 
TOSHIBA CORPORATION






 
By:
/s/M. Hatazawa
 
Its:
Mamoru Hatazawa
Executive Officer Corporate VP
 
 
 
 
GEORGIA POWER COMPANY






 
By:
/s/Chris Cummiskey
 
Its:
Executive Vice President
 
 
 
 
OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)






 
By:
/s/Michael L. Smith
 
Its:
President & CEO
 
 
 
 
MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA






 
By:
/s/James E. Fuller
 
Its:
President and CEO
 
 
 
 
THE CITY OF DALTON, GEORGIA






 
By:
/s/Tom Bundros
 
Its:
CEO, Dalton Utilities





 



--------------------------------------------------------------------------------






EXHIBIT A
Letters of Credit
1.    Letter of Credit, dated January 13, 2016, issued by Sumitomo Mitsui
Banking Corporation (No.: 200LCJ-62077967) in favor of the Owners in the
original stated amount of $450,000,000 (as amended by that certain amendment
dated March 18, 2016, increasing the stated amount of the Letter of Credit to
$460,000,000).
2.    Letter of Credit, dated January 13, 2016, issued by Mizuho Bank, Ltd.
(No.: SCE00100013281) in favor of the Owners in the original stated amount of
$450,000,000 (as amended by that certain amendment dated March 18, 2016,
increasing the stated amount of the Letter of Credit to $460,000,000).








 



--------------------------------------------------------------------------------






EXHIBIT B
Form of Toshiba Promissory Note










 



--------------------------------------------------------------------------------






PROMISSORY NOTE
$                   
[Date]

TOSHIBA CORPORATION, a Japanese corporation (together with its successors and
assigns, the “Maker”), hereby promises to pay to the order of GEORGIA POWER
COMPANY, a Georgia corporation, acting for itself and as agent for the other
Owners, as defined in the EPC Agreement (as defined in the Settlement Agreement
referred to below) (together with its successors and assigns, the “Payee”), the
principal sum of $                   , or so much thereof as may be outstanding,
together with interest thereon to be computed from the date hereof (the “Date of
Issuance”) in accordance with the provisions of this Promissory Note (this
“Note”).
1.Related Agreement. The Maker, the Payee and the other Owners are parties to
the Settlement Agreement, dated as of [l], 2017 (as the same may from time to
time be amended, restated, supplemented or otherwise modified, the “Settlement
Agreement”). This Note is the “Toshiba Promissory Note” referenced in the
Settlement Agreement. In the event of any conflict between the terms of this
Note and the Settlement Agreement, the terms of the Settlement Agreement shall
control.
2.Payment of Interest.
(a)Interest. Except as otherwise expressly provided herein, interest shall
accrue on the principal amount outstanding under this Note from time to time
(the “Principal Balance”) from and including the Date of Issuance until paid in
full in cash at a rate per annum equal to 2.00%. Interest shall be due and
payable semi-annually on the last day of each June and December from and after
the Date of Issuance and on the Maturity Date (as defined below). Any accrued
interest which is not paid on the date on which it is due and payable in the
manner provided herein shall bear interest at the same rate at which interest is
then accruing on the principal amount of this Note until such time as payment
therefor is actually delivered to the holder of this Note. Any accrued interest
which for any reason has not theretofore been paid shall be paid in full in cash
on the date on which the final principal payment on this Note is made. Interest
shall be computed on the basis of the actual number of days elapsed over a year
consisting of 365 or, if applicable, 366 days.
(b)Default Interest. Notwithstanding the foregoing, if any Event of Default has
occurred and is continuing, then the interest rate on this Note shall increase
automatically by an increment of 2.00% (“Default Interest”) effective as of the
date of the occurrence of such Event of Default. All Default Interest shall be
payable in cash on demand. Any increase of the interest rate resulting from the
operation of this paragraph shall terminate as of the close of business on the
date on which no Event of Default exists (subject to subsequent increases
pursuant to this subsection).
3.Payment of Principal.
(a)Maturity Date. The entire principal amount of this Note, together with all
accrued and unpaid interest thereon and all other sums evidenced by this Note,
shall, if not sooner paid, be due and payable on the tenth anniversary of the
Date of Issuance (the “Maturity Date”).
(b)Optional Payments; No Reserves. The Maker may, at any time and from time to
time, upon three days’ prior notice to the Payee, prepay all or any portion of
the outstanding principal amount of this Note. In connection with each
prepayment of principal hereunder, the Maker shall also pay all


 



--------------------------------------------------------------------------------





accrued and unpaid interest on the principal amount of this Note being repaid.
Prepayments shall be applied first to accrued and unpaid interest on this Note
and second to principal. Amounts outstanding under this Note that are repaid may
not be re-borrowed.
4.Record of Payment. The Payee shall record the amount of any principal,
interest or other payment and the applicable dates with respect thereto, by such
method as the Payee may generally employ, and such records of the Payee shall be
rebuttably presumptive evidence of the principal and interest owing and unpaid
hereunder; provided, however, that failure to make any such entry shall in no
way detract from the Maker’s obligations hereunder.
5.Replacement. Upon receipt of evidence reasonably satisfactory to the Maker (an
affidavit of the Payee shall be satisfactory) of the ownership and the loss,
theft, destruction or mutilation of this Note and, in the case of any such loss,
theft or destruction, upon receipt of an indemnity reasonably satisfactory to
the Maker, or, in the case of any such mutilation, upon the surrender of this
Note to the Maker at the address specified for notices in Section 12 of this
Note, the Maker shall (at its expense) execute and deliver, in lieu thereof, a
new Note of the same class and representing the same rights represented by such
lost, stolen, destroyed or mutilated Note and dated so that there will be no
loss of interest on this Note.
6.Payments. Any payment hereunder received by the Payee after 1:00 p.m. (New
York City time) on any day, will be deemed to have been received on the next
succeeding day. All payments to be made to the Payee under this Note shall be
made in the lawful money of the United States of America in immediately
available funds without setoff, counterclaim or deduction, including, without
limitation, any deduction or withholding for or on account of any tax imposed
upon any Owner, the Payee or the Maker unless such deduction or withholding is
required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, then in effect. If the Maker is so required to
deduct or withhold, then the Maker will (a) pay to the relevant authorities the
full amount required to be deducted or withheld (including the full amount of
tax required to be deducted or withheld from any additional amount paid by the
Maker to any Owner or the Payee hereunder) promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such an amount has been assessed against any Owner or the Payee, and in any
event before penalties attach thereto or interest accrues thereon, (b) promptly
forward to the Owners an official receipt (or certified copy), or other
documentation reasonably acceptable to the Owners, evidencing such payment to
such authorities and (c) in addition to the payment which any Owner or the Payee
is otherwise entitled under this Note, if such withholding is on account of any
tax imposed upon the Maker, pay to the Owners and the Payee such additional
amount as is necessary to ensure that the net amount actually received by the
Owners and the Payee (free and clear of taxes assessed against the Maker) will
equal the full amount the Owners and the Payee would have received had no such
deduction or withholding been required. If (i) the Maker is required to make any
deduction or withholding on account of any tax from any payment made by it under
this Note, (ii) the Maker does not make the deduction or withholding, and
(iii) a liability for or on account of the tax is therefore assessed directly
against any Owner or the Payee, the Maker shall pay to the Owners and the Payee,
promptly after deemed, the amount of the liability (including any related
liability for interest or penalties).
7.Place of Payment. All payments owing to the Payee shall be made by wire
transfer of immediately available funds to the Payee to the following account:
Bank:                         
ABA:                         
Account #:                     
Account Name:                 




 



--------------------------------------------------------------------------------





or to such other account or to the attention of such other person as specified
in a prior written notice from the Payee to the Maker.
8.Representations and Warranties. The Maker makes the following representations
and warranties as of the Date of Issuance:
(a)the Maker is a corporation in good standing under the laws of Japan and has
legal power and right to execute and deliver this Note and to perform and
observe the provisions of this Note;
(b)by executing and delivering this Note and by performing and observing the
provisions of this Note, the Maker will not violate any existing provision of
its charter or other governing documents or any applicable law or violate or
otherwise become in default under any existing contract, including any
agreements for borrowed money, or other obligation or any law or regulation, or
any writ, order or decree of any court or governmental or regulatory authority
binding upon the Maker;
(c)the officers executing and delivering this Note on behalf of the Maker have
been duly authorized to do so, and this Note, when executed, is legally binding
upon the Maker in every respect, subject to applicable bankruptcy, insolvency
and similar laws for the protection of debtors; and
(d)no Event of Default has occurred and is continuing.
9.[Reserved]
10.Events of Default. If any of the following (each, an “Event of Default”)
shall occur:
(a)Maker shall fail to pay any (i) interest on this Note when due or (ii)
principal of this Note or other amounts payable by the Maker hereunder, when and
as the same shall become due and payable, whether upon demand, at the stated due
date thereof or by acceleration thereof or otherwise;
(b)the breach by the Maker of any of the terms or covenants set forth in this
Note;
(c)any representation or warranty made or deemed made by the Maker to the Payee
under this Note shall have been incorrect when made or deemed made; or
(d)any Forbearance Termination Event (as defined in the Settlement Agreement);
then, and in every such event (other than an Event of Default that has occurred
as a result of a Toshiba Insolvency Proceeding (as defined in the Settlement
Agreement)), and at any time thereafter during the continuance of such event,
the Payee may, by notice to the Maker, declare this Note to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of this Note so declared to be due and payable, together with accrued
interest thereon and all obligations of the Maker accrued hereunder, shall
become due and payable immediately; and in case of any Event of Default that has
occurred as a result of a Toshiba Insolvency Proceeding, the principal of this
Note then outstanding, together with accrued interest thereon and all
obligations of the Maker accrued hereunder, shall automatically become due and
payable.
11.Payments Set Aside. To the extent that the Payee receives a payment from or
on behalf of the Maker from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or


 



--------------------------------------------------------------------------------





required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
12.Notices. All notices, requests, demands and other communications under this
Note shall be in writing and shall be deemed to have been duly given or made as
follows: (a) if sent designated for overnight delivery by an internationally
recognized overnight air courier (such as Federal Express), one business day
after mailing; (b) if sent by facsimile transmission before 5:00 p.m. on a
business day local time of recipient, when transmitted and receipt is confirmed;
(c) if sent by electronic mail, when transmitted; and (d) if otherwise actually
personally delivered, when delivered, provided that such notices, requests,
demands and other communications are delivered to the address set forth below,
or to such other address as the Payee or the Maker (as applicable) shall provide
by like notice to the other party (or at any other address that the Payee or the
Maker (as applicable) may hereafter specify to the other party in writing):
Payee:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
 
 
Facsimile:
 
 
 
Email:
 
 
 
 
 
 
 
 
Maker:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
 
 
Facsimile:
 
 
 
Email:
 
 
 



13.Governing Law; Jurisdiction and Venue.
(a)This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.
(b)Except as provided below in this Section 13(b) with respect to arbitration,
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Note shall be brought in a
federal court or, if jurisdiction cannot lie therein, a state court, in either
case located in New York, and each of the Parties hereby consents and submits to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum; provided, however,
that neither the Maker nor the Payee may bring such a suit, action or proceeding
with respect to any dispute that is already the subject of an arbitration
proceeding that has been commenced as provided below in this Section 13(b).
Process in any such suit, action or proceeding may be served on the Maker or the
Payee anywhere in the world, whether within or without the jurisdiction of any
such court. Notwithstanding anything to the contrary in this Section 13(b), a
provisional attachment, provisional injunction or any other provisional legal
remedies to secure the Maker’s or the Payee’s right or benefit may be brought in
a court of competent jurisdiction in a state or federal court located in New
York or in a district court located in Japan, wherever located. In addition, the


 



--------------------------------------------------------------------------------





Maker and the Payee agree that, notwithstanding the foregoing provisions of this
Section 13(b), the Maker and the Payee each shall, at its option, have the right
to submit any dispute arising under, out of or in connection with this Note to
the International Chamber of Commerce for arbitration in the manner and on the
terms provided in Section 4.9(c) of the Toshiba Guaranty; provided, however,
that neither the Maker nor the Payee may submit for arbitration any dispute that
is already the subject of a suit, action or proceeding that has been brought in
a federal or state court in New York as provided above in this Section 13(b). In
no event will the requirements of Section 4.9(b) of the Toshiba Guaranty apply.
14.Usury Laws. It is the intention of the Maker and the Payee to conform
strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Note shall be subject to reduction to the amount not
in excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter construed by the courts having jurisdiction over such matters.
If the maturity of this Note is accelerated by reason of an election by the
holder hereof resulting from an Event of Default, voluntary prepayment by the
Maker or otherwise, then earned interest may never include more than the maximum
amount permitted by law, computed from the date hereof until payment, and any
interest in excess of the maximum amount permitted by law shall be canceled
automatically and, if theretofore paid, shall at the option of the holder hereof
either be rebated to the Maker or credited on the principal amount of this Note,
or if this Note has been paid, then the excess shall be rebated to the Maker.
The aggregate of all interest (whether designated as interest, service charges,
points or otherwise) contracted for, chargeable, or receivable under this Note
shall under no circumstances exceed the maximum legal rate upon the unpaid
principal balance of this Note remaining unpaid from time to time. If such
interest does exceed the maximum legal rate, it shall be deemed a mistake and
such excess shall be canceled automatically and, if theretofore paid, rebated to
the Maker or credited on the principal amount of this Note, or if this Note has
been repaid, then such excess shall be rebated to the Maker.
15.No Implied Waiver; Amendments. No failure nor delay on the part of the Payee
to exercise any right, power or privilege under this Note, and no course of
dealing between the Maker, on the one hand, and the Payee, on the other hand,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Note preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
notice to or demand on the Maker in any case shall entitle the Maker to any
other or further notice or demand in similar or other circumstances, or
constitute a waiver of the right of the holder of this Note to any other or
further action in any circumstances without notice or demand. The remedies
provided in this Note are cumulative and not exclusive of any remedies provided
by law. No amendment or waiver of any provision of this Note, nor consent to any
departure by the Maker therefrom, shall in any event be effective unless the
same shall be in writing, specifically refer to this Note, and be signed by the
Maker and the Payee, and then such amendment or waiver shall be effective only
in the specific instance and for the specific purpose for which given. A waiver
on any such occasion shall not be construed as a bar to, or waiver of, any such
right or remedy on any future occasion.
16.Severability. If any one or more of the provisions contained in this Note are
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of all the remaining provisions will not in any way be affected
or impaired. If any one or more provisions contained in this Note are deemed
invalid, illegal or unenforceable because of their scope or breadth, such
provisions shall be reformed and replaced with provisions (i) whose scope and
breadth are valid under applicable law and (ii) that come as close as possible
to reflecting the original intent of the Maker and the Payee as of the Date of
Issuance in respect of the provisions deemed invalid, illegal or unenforceable.
17.Transfer; Assignment. This Note shall bind the Maker and the Maker’s
successors and assigns and shall inure to the benefit of the Payee and its
successors and assigns. Neither this Note nor the obligations of the Maker under
this Note may be assigned or transferred, in whole or in part, by the Maker


 



--------------------------------------------------------------------------------





without the prior written consent of the Payee. Any such assignment or transfer
without the prior written consent of the Payee shall be void. The Payee may
assign or transfer (including granting participation interests in), in whole or
in part, its rights and obligations under this Note without further consent from
the Maker. The Maker agrees to execute any documents reasonably requested by the
Payee in connection with any such assignment or transfer.
18.Waiver of Right to Jury Trial. EACH OF THE MAKER AND THE PAYEE HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, BETWEEN THE PAYEE AND THE MAKER ARISING OUT OF,
IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS NOTE OR THE SETTLEMENT AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION WITH
THIS NOTE OR THE SETTLEMENT AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO. EACH OF THE MAKER AND THE PAYEE HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THE SETTLEMENT AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS OF EACH OF THE MAKER AND THE PAYEE UNDER THIS
NOTE OR THE SETTLEMENT AGREEMENT, AS APPLICABLE.
19.Miscellaneous. This Note constitutes a final written expression of all of the
terms of this instrument, is a complete and exclusive statement of those terms
and supersedes all oral representations, negotiations and prior writings, if
any, with respect to the subject matter hereof. The relationship between the
Maker and the Payee with respect to this Note is and shall be solely that of
debtor and creditor, respectively, and the Payee shall have no fiduciary
obligation toward the Maker with respect to this Note or the transactions
contemplated hereby. Any amendment or waiver hereof or any waiver of any right
or remedy otherwise available must be in writing and signed by the party against
whom enforcement of the amendment or waiver is sought. The Maker waives
presentment, demand, notice, protest, and all other demands and notices in
connection with delivery, acceptance, performance, default, or enforcement of
this Note.
20.Judgment Currency. If the Payee obtains a judgment or judgments against the
Maker in any currency of a country other than the United States of America (such
other currency is hereinafter referred to as “Foreign Currency”), the
obligations of the Maker in respect of any sum adjudged to be due to the Payee
under this Note (the “Judgment Amount”) shall be discharged only to the extent
that, on the day following receipt by the Payee of the Judgment Amount in the
Foreign Currency, the Payee may purchase United States dollars with the Judgment
Amount in such Foreign Currency. If the amount of United States dollars so
purchased is less than the amount of United States dollars that could have been
purchased with the Judgment Amount on the date or dates the Judgment Amount
(excluding the portion of the Judgment Amount which has accrued as a result of
the failure of the Maker to pay the sum originally due hereunder or under this
Note when it was originally due hereunder or under this Note) was originally due
and owing (the “Original Due Date”) to the Payee hereunder (the “Loss”), the
Maker agrees as a separate obligation and notwithstanding any such judgment, to
indemnify the Payee against the loss, and if the amount of United States dollars
so purchased exceeds the amount of United States dollars that could have been
purchased with the Judgment Amount on the Original Due Date, the Payee agrees to
remit such excess to the Maker.


 



--------------------------------------------------------------------------------





[Remainder of page intentionally left blank.]


 



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Maker has executed and delivered this Note on the date
first written above.
 
 
 
TOSHIBA CORPORATION




 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
Acknowledged and accepted as of
the date first written above by:
 
 
 
 
 
 
 
 
GEORGIA POWER COMPANY,
as agent for the Owners




 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 





 



--------------------------------------------------------------------------------






EXHIBIT C
Form of Plan Injunction, Release, and Exculpation
For the avoidance of doubt, the Parties and their respective Affiliates shall be
included in “Released Parties,” “Exculpated Parties,” or similar defined terms
as necessary and appropriate.
Injunction.
AS OF THE EFFECTIVE DATE, EXCEPT WITH RESPECT TO THE OBLIGATIONS OF THE
REORGANIZED DEBTORS UNDER THE PLAN OR THE CONFIRMATION ORDER, ALL ENTITIES WHO
HAVE HELD, CURRENTLY HOLD OR MAY HOLD ANY CLAIMS OR INTERESTS, OBLIGATIONS,
SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION OR
LIABILITIES THAT ARE WAIVED, DISCHARGED OR RELEASED UNDER THIS PLAN SHALL BE
PERMANENTLY ENJOINED FROM TAKING ANY OF THE FOLLOWING ENFORCEMENT ACTIONS
AGAINST THE DEBTORS, THE REORGANIZED DEBTORS, THE RELEASED PARTIES (TO THE
EXTENT THE RELEASED PARTIES ARE RELEASED BY A RELEASING PARTY) OR ANY OF THEIR
RESPECTIVE ASSETS OR PROPERTY ON ACCOUNT OF ANY SUCH WAIVED, DISCHARGED OR
RELEASED CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS,
CAUSES OF ACTION OR LIABILITIES: (1) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING; (2) ENFORCING, LEVYING, ATTACHING, COLLECTING OR
RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE OR ORDER; (3) CREATING,
PERFECTING OR ENFORCING ANY LIEN OR ENCUMBRANCE; (4) ASSERTING ANY RIGHT OF
SETOFF, SUBROGATION OR RECOUPMENT OF ANY KIND AGAINST ANY DEBT, LIABILITY OR
OBLIGATION DUE TO ANY DEBTOR, REORGANIZED DEBTOR OR RELEASED PARTY; AND (5)
COMMENCING OR CONTINUING ANY ACTION, IN ANY MANNER, IN ANY PLACE TO ASSERT ANY
CLAIM WAIVED, DISCHARGED OR RELEASED UNDER THIS PLAN OR THAT DOES NOT OTHERWISE
COMPLY WITH OR IS INCONSISTENT WITH THE PROVISIONS OF THIS PLAN.
Exculpation.
FROM AND AFTER THE EFFECTIVE DATE, THE EXCULPATED PARTIES, THE DEBTORS AND THE
REORGANIZED DEBTORS SHALL NEITHER HAVE NOR INCUR ANY LIABILITY TO ANY ENTITY,
AND NO HOLDER OF A CLAIM OR INTEREST, NO OTHER PARTY IN INTEREST AND NONE OF
THEIR RESPECTIVE REPRESENTATIVES SHALL HAVE ANY RIGHT OF ACTION AGAINST ANY
DEBTOR, REORGANIZED DEBTOR, EXCULPATED PARTY OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES FOR ANY ACT TAKEN OR OMITTED TO BE TAKEN BEFORE THE EFFECTIVE
DATE IN CONNECTION WITH, RELATED TO OR ARISING OUT OF THE CHAPTER 11 CASES, THE
DEBTORS IN POSSESSION OR THE NEGOTIATION, CONSIDERATION, FORMULATION,
PREPARATION,


 



--------------------------------------------------------------------------------





DISSEMINATION, IMPLEMENTATION, CONFIRMATION OR CONSUMMATION OF THIS PLAN, THE
EXHIBITS, THE DISCLOSURE STATEMENT, ANY AMENDMENTS TO ANY OF THE FOREGOING OR
ANY OTHER TRANSACTIONS PROPOSED IN CONNECTION WITH THE CHAPTER 11 CASES OR ANY
CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED
INTO OR ANY OTHER ACT TAKEN OR OMITTED TO BE TAKEN IN CONNECTION THEREWITH
DURING THE CHAPTER 11 CASES OR IN CONNECTION WITH ANY OTHER OBLIGATIONS ARISING
UNDER THIS PLAN OR THE OBLIGATIONS ASSUMED HEREUNDER; PROVIDED, HOWEVER, THAT
THE FOREGOING PROVISIONS OF THIS SECTION SHALL HAVE NO EFFECT ON: (1) THE
LIABILITY OF ANY ENTITY THAT WOULD OTHERWISE RESULT FROM THE FAILURE TO PERFORM
OR PAY ANY OBLIGATION OR LIABILITY UNDER THIS PLAN OR ANY CONTRACT, INSTRUMENT,
RELEASE OR OTHER AGREEMENT OR DOCUMENT (i) PREVIOUSLY ASSUMED, (ii) ENTERED INTO
DURING THE CHAPTER 11 CASES, OR (iii) TO BE ENTERED INTO OR DELIVERED IN
CONNECTION WITH THIS PLAN OR (2) THE LIABILITY OF ANY EXCULPATED PARTY THAT
WOULD OTHERWISE RESULT FROM ANY ACT OR OMISSION OF SUCH EXCULPATED PARTY TO THE
EXTENT THAT SUCH ACT OR OMISSION IS DETERMINED IN A FINAL ORDER TO HAVE
CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (INCLUDING FRAUD). FOR THE
AVOIDANCE OF DOUBT, NOTHING IN THIS PROVISION SHALL RELIEVE ANY EXCULPATED PARTY
FROM ANY OBLIGATION OR LIABILITY UNDER [THIS AGREEMENT OR THE TOSHIBA GUARANTY.]
Third Party Release.
WITHOUT LIMITING ANY OTHER APPLICABLE PROVISIONS OF, OR RELEASES CONTAINED IN,
THIS PLAN, AS OF THE EFFECTIVE DATE, IN CONSIDERATION FOR THE OBLIGATIONS OF THE
DEBTORS AND THE REORGANIZED DEBTORS UNDER THIS PLAN AND THE CONSIDERATION AND
OTHER CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS TO BE ENTERED
INTO OR DELIVERED IN CONNECTION WITH THIS PLAN, EACH RELEASING PARTY SHALL BE
DEEMED TO HAVE FOREVER RELEASED AND COVENANTED WITH THE RELEASED PARTIES TO
FOREVER RELEASE, WAIVE AND DISCHARGE ALL LIABILITIES IN ANY WAY THAT SUCH ENTITY
HAS, HAD OR MAY HAVE AGAINST ANY RELEASED PARTY (WHICH RELEASE SHALL BE IN
ADDITION TO THE DISCHARGE OF CLAIMS AND TERMINATION OF INTERESTS PROVIDED HEREIN
AND UNDER THE CONFIRMATION ORDER AND THE BANKRUPTCY CODE), IN EACH CASE,
RELATING TO A DEBTOR, THE ESTATES, THE CHAPTER 11 CASES, THE NEGOTIATION,
CONSIDERATION, FORMULATION, PREPARATION, DISSEMINATION, IMPLEMENTATION,
CONFIRMATION OR CONSUMMATION OF THIS PLAN, THE EXHIBITS, THE DISCLOSURE
STATEMENT, ANY AMENDMENTS THERETO, THE DIP CREDIT AGREEMENT, THE DIP ORDER, ANY
OF THE NEW SECURITIES AND DOCUMENTS, THE RESTRUCTURING


 



--------------------------------------------------------------------------------





TRANSACTIONS OR ANY OTHER TRANSACTIONS IN CONNECTION WITH THE CHAPTER 11 CASES
OR ANY CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT CREATED OR
ENTERED INTO OR ANY OTHER ACT TAKEN OR OMITTED TO BE TAKEN IN CONNECTION
THEREWITH OR IN CONNECTION WITH ANY OTHER OBLIGATIONS ARISING UNDER THIS PLAN OR
THE OBLIGATIONS ASSUMED HEREUNDER;
THE FOREGOING PROVISION OF THIS SECTION SHALL HAVE NO EFFECT ON:
(A) THE LIABILITY OF ANY ENTITY THAT WOULD OTHERWISE RESULT FROM THE FAILURE TO
PERFORM OR PAY ANY OBLIGATION OR LIABILITY UNDER THIS PLAN OR ANY CONTRACT,
INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT (i) PREVIOUSLY ASSUMED, (ii)
ENTERED INTO DURING THE CHAPTER 11 CASES, OR (iii) TO BE TO BE ENTERED INTO OR
DELIVERED IN CONNECTION WITH THIS PLAN;
(B) THE LIABILITY OF ANY RELEASED PARTY THAT WOULD OTHERWISE RESULT FROM ANY ACT
OR OMISSION OF SUCH RELEASED PARTY TO THE EXTENT THAT SUCH ACT OR OMISSION IS
DETERMINED IN A FINAL ORDER TO HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT (INCLUDING FRAUD);
(C) ANY NON-RELEASING PARTY;
FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS PROVISION SHALL RELIEVE ANY RELEASED
PARTY FROM ANY OBLIGATION OR LIABILITY UNDER [THIS AGREEMENT OR THE TOSHIBA
GUARANTY.]
ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY COURT SHALL CONSTITUTE AN
ORDER APPROVING THE THIRD PARTY RELEASE PURSUANT TO BANKRUPTCY RULE 9019, AND
FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE THIRD PARTY
RELEASE IS: (1) IN EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED BY
THE RELEASED PARTIES; (2) A GOOD FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS
RELEASED BY THE THIRD PARTY RELEASE; (3) IN THE BEST INTERESTS OF THE DEBTORS
AND ALL HOLDERS OF CLAIMS AND INTERESTS; (4) FAIR, EQUITABLE AND REASONABLE; (5)
GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING; AND (6) A BAR TO
ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM OR CAUSES OF ACTION RELEASED
PURSUANT TO THE THIRD PARTY RELEASE. NOTHING HEREIN SHALL ABROGATE APPLICABLE
ATTORNEY DISCIPLINARY RULES.




 



--------------------------------------------------------------------------------






EXHIBIT D
Form of Distribution Order






 



--------------------------------------------------------------------------------






SCHEDULE 1.1(a)
Pro Rata Shares
Georgia Power
45.7%
OPC
30%
MEAG
22.7%
Dalton
1.6%





 



--------------------------------------------------------------------------------





SCHEDULE 1.1(b)
WEC Debtors
Westinghouse Electric Company LLC
Toshiba Nuclear Energy Holdings (UK) Limited
TSB Nuclear Energy Services Inc.
Westinghouse Technology Licensing Company LLC
Westinghouse International Technology LLC
Fauske and Associates LLC
PaR Nuclear Holding Co., Inc.
PaR Nuclear, Inc.
WEC Welding and Machining, LLC
WEC Equipment & Machining Solutions, LLC
CE Nuclear Power International, Inc.
WEC Engineering Services Inc.
Westinghouse Energy Systems LLC
Westinghouse Industry Products International Company LLC
WEC Carolina Energy Solutions, LLC
WEC Carolina Energy Solutions, Inc.
PCI Energy Services LLC
WEC Specialty LLC
WECTEC LLC
WECTEC Staffing Services LLC
WECTEC Global Project Services Inc.
Field Services, LLC
Stone & Webster International, Inc.
Stone & Webster Services LLC
Stone & Webster Asia Inc.
Nuclear Technology Solutions LLC
Shaw Global Services, LLC
Shaw Nuclear Services, Inc.
Stone & Webster Construction Inc.
WECTEC Contractors Inc.










 



--------------------------------------------------------------------------------






SCHEDULE 2.2
Payment Schedule
Payment Date
If any below date is a bank holiday in the United States or Japan, the next
business day shall be the payment date for such payment.
 
Monthly
Payment Amounts
(in millions)
October 1, 2017
 


$300.00


 
November 1, 2017
 
77.50


 
December 1, 2017
 
77.50


 
January 1, 2018
 
77.50


 
February 1, 2018
 
77.50


 
March 1, 2018
 
77.50


 
April 1, 2018
 
51.50


 
May 1, 2018
 
51.50


 
June 1, 2018
 
51.50


 
July 1, 2018
 
51.50


 
August 1, 2018
 
51.50


 
September 1, 2018
 
51.50


 
October 1, 2018
 
51.50


 
November 1, 2018
 
51.50


 
December 1, 2018
 
51.50


 
January 1, 2019
 
51.50


 
February 1, 2019
 
51.50


 
March 1, 2019
 
110.00


 
April 1, 2019
 
110.00


 
May 1, 2019
 
110.00


 
June 1, 2019
 
110.00


 
July 1, 2019
 
110.00


 
August 1, 2019
 
110.00


 
September 1, 2019
 
110.00


 
October 1, 2019
 
110.00


 
November 1, 2019
 
110.00


 
December 1, 2019
 
110.00


 
January 1, 2020
 
110.00


 
February 1, 2020
 
110.00


 
March 1, 2020
 
110.00


 
April 1, 2020
 
110.00


 
May 1, 2020
 
110.00


 
June 1, 2020
 
110.00


 
July 1, 2020
 
110.00


 
August 1, 2020
 
110.00


 
September 1, 2020
 
110.00


 
October 1, 2020
 
110.00


 
November 1, 2020
 
110.00


 
December 1, 2020
 
110.00


 
January 1, 2021
 
6.00


 



 



--------------------------------------------------------------------------------





SCHEDULE 5.1(b)
Toshiba Corporate Reorganization Transactions
Business Line
Type of Transaction
Energy Systems & Solutions Company: Power and Industrial Systems Research and
Development Center
Potential transfer of the Power and Industrial Systems Research and Development
Center to new subsidiary entity which succeeds to the ESS business, or inclusion
of the Power and Industrial Systems Research and Development Center in the split
transaction










--------------------------------------------------------------------------------






pg1vgtl.jpg [pg1vgtl.jpg]





--------------------------------------------------------------------------------





pg2vgtl.jpg [pg2vgtl.jpg]





--------------------------------------------------------------------------------





pg3vgtl.jpg [pg3vgtl.jpg]





--------------------------------------------------------------------------------





pg4vgtl.jpg [pg4vgtl.jpg]





--------------------------------------------------------------------------------





pg5vgtl.jpg [pg5vgtl.jpg]





--------------------------------------------------------------------------------





pg6vgtl.jpg [pg6vgtl.jpg]





--------------------------------------------------------------------------------





pg7vgtl.jpg [pg7vgtl.jpg]





--------------------------------------------------------------------------------





pg8vgtl.jpg [pg8vgtl.jpg]





--------------------------------------------------------------------------------





pg9vgtl.jpg [pg9vgtl.jpg]





--------------------------------------------------------------------------------





pg10vgtl.jpg [pg10vgtl.jpg]





--------------------------------------------------------------------------------





pg11vgtl.jpg [pg11vgtl.jpg]





--------------------------------------------------------------------------------





pg12vgtl.jpg [pg12vgtl.jpg]





--------------------------------------------------------------------------------





pg13vgtl.jpg [pg13vgtl.jpg]





--------------------------------------------------------------------------------





pg14vgtl.jpg [pg14vgtl.jpg]





--------------------------------------------------------------------------------





pg15vgtl.jpg [pg15vgtl.jpg]





--------------------------------------------------------------------------------





pg16vgtl.jpg [pg16vgtl.jpg]





--------------------------------------------------------------------------------





pg17vgtl.jpg [pg17vgtl.jpg]





--------------------------------------------------------------------------------





pg18vgtl.jpg [pg18vgtl.jpg]





--------------------------------------------------------------------------------





pg19vgtl.jpg [pg19vgtl.jpg]







--------------------------------------------------------------------------------








SCHEDULE 8.5
Toshiba Affiliates
Each of the following entities shall be deemed to be on Schedule 8.5 for
purposes of Section 8.5(c) and 8.5(d) of the Settlement Agreement. Each of the
following entities shall be deemed to be on Schedule 8.5 for purposes of Section
8.5(e) to the extent such entity has performed any activities connected in any
way with the EPC Agreement and are also either performing Work as defined in the
EPC Agreement or are Subcontractors or Vendors as defined in the EPC Agreement;
provided that Owners will use commercially reasonable efforts to extend such
coverage to entities on Schedule 8.5 that are not performing Work.
 
1.
Toshiba Corporation

2.
Toshiba America, Inc.

3.
Toshiba Nuclear Energy Holdings (US) Inc.

4.
Toshiba America Nuclear Energy Corporation

5.
Toshiba America Energy Systems Corporation

6.
Toshiba International Corporation

7.
Toshiba of Europe Limited

8.
Toshiba International (Europe) Ltd.

9.
Toshiba Plant Systems & Services Corporation

10.
TPSC US Corporation

11.
Toshiba Technical Services International Corporation

12.
Toshiba Electric Service Corporation

13.
Toshiba Electronic Devices & Storage Corporation

14.
Toshiba Solutions Corporation

15.
Toshiba Energy Systems & Solutions Corporation



 

